 

Exhibit 10.2

LOCK-UP AGREEMENT

         This LOCK-UP AGREEMENT, dated as of July 11, 2002, is entered into by
and among:

  (a)   Knology, Inc. (“Knology”), a Delaware corporation;         (b)   Knology
Broadband, Inc. (formerly Knology Holdings, Inc.) (“Broadband”), a Delaware
corporation;         (c)   Valley Telephone Co., Inc. (“Valley”), an Alabama
corporation;         (d)   SCANA Communications Holdings, Inc. (“SCANA”), a
Delaware corporation;         (e)   The Burton Partnership, Limited Partnership
and The Burton Partnership (QP), Limited Partnership (collectively, the “Burton
Partnerships” and each individually a “Burton Partnership”), each a Wyoming
limited partnership;         (f)   ITC Telecom Ventures, Inc. (“ITC”), a
Delaware corporation;         (g)   Wachovia Bank, National Association
(“Wachovia”), a national banking association;         (h)   CoBank, ACB
(“CoBank” and, collectively with Wachovia, the “Banks”);         (i)   the
undersigned holders of the capital stock of Knology identified as “Other
Stockholders” on Schedule A to this Agreement on the date of this Agreement and
each other holder of the capital stock of Knology that executes a counterpart
signature page to this Agreement after the date of this Agreement, as provided
in Section 29 (collectively, the “Other Stockholders” and each individually an
“Other Stockholder”; SCANA, the Burton Partnerships, ITC and the Other
Stockholders are collectively referred to as the “Stockholders” and each
individually as a “Stockholder”);         (j)   the undersigned beneficial
owners (or investment managers or advisors for the beneficial owners) of the Old
Notes identified as “Other Noteholders” on Schedule B to this Agreement on the
date of this Agreement and each other beneficial owner (or investment managers
or advisors for the beneficial owners) of Old Notes that executes a counterpart
signature page to this Agreement after the date of this Agreement as provided in
Section 29 (collectively, the “Other Noteholders,” and each, individually, an
“Other Noteholder”; SCANA, the Burton Partnerships and the Other Noteholders are
collectively referred to as the “Noteholders” and each individually as a
“Noteholder”); and         (k)   the undersigned subsidiaries of Broadband who
have become parties to this Agreement as provided in Section 35.


         For purposes hereof, all references in this Agreement to Noteholders,
Stockholders or parties that are “signatories to this Agreement” shall mean, as
of any date of determination, those Noteholders, Stockholders or parties, as the
case may be, who executed and delivered this Agreement as an original signatory
on or before the date of this Agreement, together with those additional
Noteholders, Stockholders or parties, as the case may be, who after the date of
this Agreement but, on or before such date of determination, become party to
this Agreement by executing and delivering counterpart signature

 



--------------------------------------------------------------------------------

pages as provided in Section 29. After the date of this Agreement, when Other
Stockholders and Other Noteholders become signatories to this Agreement,
Schedule A and Schedule B to this Agreement, as applicable, shall be updated to
include the shares of Knology’s capital stock or the Old Notes, as applicable,
held by such Other Stockholder or Other Noteholder.

RECITALS:

         Knology, Broadband, Valley, Wachovia, CoBank, the Stockholders, and the
Noteholders have engaged in good faith negotiations with the objective of
restructuring the debt and equity capital structures of Knology and its
subsidiaries (the “Restructuring”), substantially as set forth in the
Restructuring Term Sheet (as defined below) and the Bank Term Sheets (as defined
below) and the Bank Loan Documents (as defined below), which set forth the terms
and conditions of (i) the Exchange Offer, (ii) the Pre-Packaged Plan (as defined
below), (iii) the Consent Solicitation and the Old Indenture Amendments, (iv)
the consensual modification of the Wachovia Credit Facility (as defined below),
(v) the consensual modification of the CoBank Credit Facility (as defined
below), (vi) the Charter Amendment, (vii) the Private Placement, and (viii) the
Stockholders Agreement Amendment.

         Knology, Broadband, Valley, Wachovia, CoBank, the Stockholders, and the
Noteholders desire that Knology conduct the Exchange Offer as soon as
practicable on the terms described in the Restructuring Term Sheet to accomplish
the Restructuring, or, if necessary under the terms of the Restructuring Term
Sheet, that Broadband commence a case under Chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Northern District of Georgia to
accomplish the Restructuring through the confirmation of the Pre-Packaged Plan
(the “Pre-Packaged Proceeding”).

         Therefore, in consideration of the premises and the mutual covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties signatory to this Agreement hereby agrees as follows:

         1.       Definitions.

         As used in this Agreement, the terms defined in this Agreement shall
have the meaning ascribed to such terms in this Agreement, terms defined in the
Restructuring Term Sheet unless otherwise defined in this Agreement shall have
the meaning ascribed to such terms in the Restructuring Term Sheet, and the
following terms shall have the following meanings:

         “Agreement” means this Agreement, including the Schedules, Annexes and
Exhibits hereto (including any agreements incorporated herein or therein), all
of which are incorporated by reference herein.

         “Bank Term Sheets” means, collectively, the CoBank Term Sheet attached
hereto as Annex B-1 (the “CoBank Term Sheet”) and the Wachovia Term Sheet
attached hereto as Annex C-1 (the “Wachovia Term Sheet”), which set forth the
material terms and conditions of the consensual modification to the CoBank
Credit Facility and the Wachovia Credit Facility, respectively, and which
summarize generally the terms and conditions of the CoBank Loan Documents and
the Wachovia Loan Documents, respectively.

         “Bank Loan Documents” means, collectively, (i) the CoBank Loan
Documents attached hereto as Annex B-2 (the “CoBank Loan Documents”), which are
the definitive operative documents to be executed and delivered by the parties
thereto to effect the consensual modification of the CoBank Credit Facility, and
(ii) the Wachovia Loan Documents listed in Annex C-2 (the “Wachovia Loan
Documents”),

2



--------------------------------------------------------------------------------

which will reflect the terms set forth in the Wachovia Term Sheet and will be
the definitive operative documents to be executed and delivered by the parties
thereto to effect the consensual modification of the Wachovia Credit Facility.

         “CoBank Credit Facility” means that certain existing $40 million,
10-year senior secured credit facility by and among Globe Communications, Inc.,
Interstate Telephone Company and Valley, as borrowers, and CoBank, as lender, to
be modified and as more particularly described in Annex B-1 attached hereto and
the CoBank Loan Documents included in Annex B-2 attached hereto.

         “Eligible Offeree” means a holder of Old Notes, other than Valley, that
is an “Accredited Investor,” a “qualified institutional buyer” or a person other
than a “U.S. Person,” in each case as such terms are defined in the Securities
Act.

         “Informal Noteholders’ Committee” means the informal committee of
beneficial owners of the Old Notes that have negotiated the terms of the
Restructuring with Knology, the names and addresses of such beneficial owners
and the principal amount at maturity of the Old Notes collectively owned by the
committee members being set forth in Schedule C to this Agreement.

         “Joinder Agreement” means the agreement to be entered into by and among
Knology and each holder of Old Notes who receives New Notes in the Restructuring
pursuant to which such holder of Old Notes shall become party to the
Stockholders Agreement, dated as of February 7, 2000, as amended as of January
12, 2001, and as it may be further amended as contemplated by the Restructuring
Term Sheet, by and among Knology and the other stockholders party thereto.

         “Material Adverse Change” means any change in the business or
operations of Knology and its subsidiaries, taken as a whole (whether financial
or otherwise) that would have a material adverse effect on the ability of
Knology, Valley or Broadband, as applicable, to perform fully and punctually its
obligations under and in respect of (i) this Agreement and the Restructuring,
(ii) the Wachovia Loan Documents, or (iii) the CoBank Loan Documents; provided
that the filing of the Pre-Packaged Proceeding shall not constitute a Material
Adverse Change.

         “Minimum Tender Condition” means there being validly tendered and not
withdrawn 100% of the Old Notes held by Eligible Offerees in order to complete
the Exchange Offer.

         “Old Indenture” means the indenture (as amended, modified or
supplemented from time to time), dated as of October 22, 1997, between
Broadband, as issuer, and United States Trust Company of New York, a bank and
trust company organized under New York law, as indenture trustee.

         “Old Indenture Amendments” means an amendment to the Old Indenture,
which, among other things, deletes substantially all of the covenants contained
in the Old Indenture.

         “Old Notes” means the 11-7/8% Senior Discount Notes due 2007 in the
aggregate principal amount at maturity of $444.1 million issued by Broadband
pursuant to the Old Indenture.

         “Person” means any individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity.

         “Required Noteholders” means (i) the Other Noteholders holding,
beneficially or of record, at least 75% in aggregate principal amount at
maturity of the Old Notes held by Other Noteholders, and (ii) SCANA.

3



--------------------------------------------------------------------------------

          “Registration Rights Agreement” means the agreement to be entered into
by and among Knology and the holders of the Old Notes who tender such Old Notes
in the Exchange Offer, pursuant to which Knology has agreed to use best efforts
to exchange notes (substantially similar to the New Notes) registered under the
Securities Act, for unregistered New Notes issued in the Exchange Offer, as more
fully set forth in the Restructuring Term Sheet and to grant certain
registration rights to holders of New Notes who are affiliates (within the
meaning of Rule 144 under the Securities Act) of Knology.

         “Restructuring Term Sheet” means that certain Restructuring Term Sheet
attached hereto as Annex A which sets forth the material terms and conditions of
the Restructuring.

         “Securities Act” means the Securities Act of 1933, as amended.

         “Special Committee of the Board of Directors” means the special
committee of the Board of Directors of Knology formed to evaluate the
Restructuring and consisting of Richard S. Bodman, William Laverack, Jr. and
Campbell B. Lanier III.

         “Transfer” means to directly or indirectly (i) sell, pledge, assign,
encumber, grant an option with respect to, transfer or dispose of any
participation or interest (voting or otherwise) in or (ii) enter into an
agreement, commitment or other arrangement to sell, pledge, assign, encumber,
grant an option with respect to, transfer or dispose of any participation or
interest (voting or otherwise) in, or the act thereof.

         “Wachovia Credit Facility” means that certain existing $15,465,000
senior secured credit facility by and among Wachovia, as lender, Broadband, as
guarantor, and the subsidiaries of Broadband, as borrowers, to be amended and
restated as more particularly described in Annex C-1 attached hereto and the
Wachovia Loan Documents included in Annex C-2 attached hereto.

         2.       Agreement to Complete the Restructuring.

         Subject to the terms and conditions of this Agreement, the parties to
this Agreement agree to use reasonable efforts to complete the Restructuring
through the Exchange Offer, the Consent Solicitation, the execution and delivery
of the CoBank Loan Documents, the Wachovia Loan Documents, the Charter
Amendment, the Private Placement and the Stockholders Agreement Amendment, as
each is described in the Restructuring Term Sheet, the CoBank Term Sheet and the
Wachovia Term Sheet; or, alternatively, if the Minimum Tender Condition is not
satisfied or waived or Knology is otherwise not able to consummate the Exchange
Offer but the required consents of holders of Old Notes, Wachovia and Knology
are received to confirm the Pre-Packaged Plan, then through the Pre-Packaged
Plan in accordance with the terms of the Restructuring Term Sheet, the CoBank
Term Sheet and the Wachovia Term Sheet. Notwithstanding the foregoing,
(a) neither Wachovia nor any affiliate thereof shall have (i) any obligation to
provide any financing or arrange any financing other than the Wachovia Credit
Facility or (ii) to provide any further advances under the Wachovia Credit
Facility as in effect on the date hereof, (b) neither CoBank nor any affiliate
thereof shall have any obligation to provide any financing or arrange any
financing other than the CoBank Credit Facility, and (c) neither ITC nor SCANA
nor any of their respective affiliates shall have any obligation to provide any
financing or arrange any financing (including, without limitation, any financing
contemplated by Section 14 hereof) other than the New Notes and the payment of
the purchase price for the Private Placement Shares in exchange for delivery of
such Private Placement Shares at the consummation of the Exchange Offer or
pursuant to the Pre-Packaged Plan, as applicable. Moreover, the obligations of
all parties hereunder are several and not joint nor joint and several and no
party hereto shall be responsible for the failure of any other party hereto to
perform its obligations hereunder.

4



--------------------------------------------------------------------------------

         3.       Knology’s and Broadband’s Obligations to Support the
Restructuring.

                       (a)   Knology and Broadband agree to use their respective
best efforts to commence the Exchange Offer by July 19, 2002 and to use their
respective best efforts to complete the same within 30 business days of the date
of commencement of the Exchange Offer in accordance with the terms set forth in
the Restructuring Term Sheet, the CoBank Term Sheet and the Wachovia Term Sheet.

                       (b)   Knology agrees that it will not waive the Minimum
Tender Condition without the consent of the Special Committee of the Board of
Directors and the Required Noteholders.

                       (c)   If all of the conditions to the Exchange Offer
cannot be satisfied and/or waived by October 2, 2002, but the required consents
of holders of Old Notes, Wachovia and Knology are received to confirm the
Pre-Packaged Plan, then on such date (or such later date as the Required
Noteholders and each Bank may agree), Broadband shall file the Pre-Packaged
Proceeding and seek confirmation of the Pre-Packaged Plan.

                       (d)   Neither Knology nor Broadband shall, without the
prior written consent of the Required Noteholders and each Bank: (i) initiate
any exchange offer for Old Notes except the Exchange Offer described in the
Restructuring Term Sheet; or (ii) otherwise seek to restructure Knology or
Broadband except through the Restructuring in accordance with the Restructuring
Term Sheet.

                       (e)   Subject to the terms and conditions set forth in
this Agreement, Knology and Broadband shall perform all their respective
obligations hereunder and under the Restructuring Term Sheet, the CoBank Term
Sheet and the Wachovia Term Sheet, including:

                (i)         submitting the Charter Amendment for adoption by
Knology’s stockholders, recommending its adoption, and submitting the adopted
Charter Amendment to the Secretary of State of the State of Delaware in
connection with and conditioned upon the consummation of the Restructuring;


                (ii)         consummating the Private Placement in connection
with and conditioned upon the consummation of Restructuring on the terms set
forth in the Restructuring Term Sheet;


                (iii)         using all reasonable efforts to, and to cause the
subsidiaries of Knology and Broadband to, consummate the consensual modification
of the Wachovia Credit Facility and the consensual modification of the CoBank
Credit Facility, in each case in connection with and conditioned upon the
consummation of Restructuring on the terms set forth in the Restructuring Term
Sheet, the CoBank Term Sheet, the Wachovia Term Sheet, and the CoBank Loan
Documents and the Wachovia Loan Documents.


                       (f)   Knology and Broadband further agree that they will
not object to, or otherwise commence any proceeding to oppose, the Restructuring
and shall not take any action that is inconsistent with, or that would
unreasonably delay the consummation of, the Restructuring.

         4.       Valley’s Obligations to Support the Restructuring.

                       (a)   Subject to the terms and conditions set forth in
this Agreement, Valley agrees with Knology, Broadband, CoBank, Wachovia and each
Noteholder to: (i) tender for cancellation all of the Old Notes held by Valley
at the closing of the Exchange Offer in consideration for receipt from Broadband
of a limited guaranty of the CoBank Credit Facility; (ii) within ten business
days following the

5



--------------------------------------------------------------------------------

commencement of the Exchange Offer, vote to accept the Pre-Packaged Plan and
(iii) vote to reject any plan of reorganization for Broadband that does not
contain the terms of the Restructuring substantially as set forth in the
Restructuring Term Sheet.

                       (b)   Valley may not revoke or withdraw the tender for
cancellation of the Old Notes held by Valley.

                       (c)   Valley agrees that (i) it will not vote for,
consent to, provide any support for, participate in the formulation of, or
solicit or encourage others to formulate any other tender offer, settlement
offer, or exchange offer for the Old Notes other than the Exchange Offer; and
(ii) it will permit public disclosure, including in a press release, of the
contents of this Agreement, including, but not limited to, the commitments given
in this Section 4.

                       (d)   Valley further agrees that it will not object to,
or otherwise commence any proceeding to oppose, the Restructuring and shall not
take any action that is inconsistent with, or that would unreasonably delay the
consummation of, the Restructuring.

                       (e)   Valley further agrees that any Old Notes acquired
by Valley following the date of this Agreement shall be subject to the terms
hereof and shall be subject to the same treatment in the Restructuring as the
Old Notes held by Valley as of the date hereof.

         5.       Noteholders’ Obligations to Support the Restructuring. Subject
to the terms and conditions set forth in this Agreement, including paragraph
5(g):

                       (a)   Each Noteholder agrees with Knology, Broadband,
Valley, CoBank, Wachovia and each other Noteholder, in connection with and
conditioned upon consummation of the Restructuring upon the terms set forth in
the Restructuring Term Sheet, to: (i) use its reasonable efforts to tender its
Old Notes pursuant to and in accordance with the Exchange Offer and the other
terms and conditions of the Restructuring Term Sheet within ten business days
following the commencement of the Exchange Offer but in no event later than five
business days prior to the original expiration date of the Exchange Offer; (ii)
grant its consent pursuant to the Consent Solicitation and agree to the Old
Indenture Amendments; (iii) use its reasonable efforts to vote to accept the
Pre-Packaged Plan within ten business days following the commencement of the
Exchange Offer but in no event later than five business days prior to the
original expiration date of the Exchange Offer; (iv) support and otherwise
consent to the restructuring and amendment of the CoBank Credit Facility and the
Wachovia Credit Facility in accordance with the CoBank Term Sheet, the Wachovia
Term Sheet, and the CoBank Loan Documents and the Wachovia Loan Documents; and
(v) vote to reject any plan of reorganization for Broadband or Knology that does
not contain the terms of the Restructuring substantially as set forth in the
Restructuring Term Sheet. Each Noteholder acknowledges that by tendering its Old
Notes in the Exchange Offer, it will be deemed to have delivered the consents
required in the Consent Solicitation for the Old Indenture Amendments, and to
have executed the Joinder Agreement and the Registration Rights Agreement, all
as more fully described in the Restructuring Term Sheet.

                       (b)   Each of the Other Noteholders hereby agrees that it
shall not Transfer any of the Old Notes unless the transferee agrees in writing
to be bound by all of the terms and conditions of this Agreement by executing a
counterpart signature page of this Agreement and such Noteholder provides a copy
of such executed signature page to the Noteholders’ counsel and Knology’s
counsel as set forth in this Agreement. Any Transfer of the Old Notes that does
not comply with the foregoing shall be deemed ineffective to Transfer any right
to accept or reject the Exchange Offer, to consent to the Old Indenture
Amendments, or to accept the Pre-Packaged Plan, which right shall remain with
and be exercised only by the purported transferor.

6



--------------------------------------------------------------------------------

                       (c)   Each of Valley, SCANA and the Burton Partnerships
hereby agrees that it shall not Transfer any of the Old Notes. Any Transfer of
the Old Notes in violation of the foregoing shall be deemed ineffective to
Transfer any right to accept or reject the Exchange Offer, to consent to the Old
Indenture Amendments, or to accept the Pre-Packaged Plan, which right shall
remain with and be exercised only by the purported transferor.

                       (d)   No Noteholder may revoke or withdraw any tender
made by such Noteholder of such Noteholder’s Old Notes pursuant to the Exchange
Offer or revoke or modify any consent thereby delivered by such Noteholder
pursuant to the Consent Solicitation.

                       (e)   Each Noteholder agrees that (i) it will not vote
for, consent to, provide any support for, participate in the formulation of, or
solicit or encourage others to formulate any other tender offer, settlement
offer, or exchange offer for the Old Notes other than the Exchange Offer; (ii)
it will use its reasonable and appropriate efforts to cause the Informal
Noteholders’ Committee to take all actions deemed advisable in order to cause
the consummation of the Exchange Offer; and (iii) it will permit public
disclosure, including in a press release, of the contents of this Agreement,
including, but not limited to, the commitments given in this Section 5 and the
Restructuring Term Sheet, but not including information with respect to such
Noteholder’s specific ownership of Old Notes.

                       (f)   Each Noteholder further agrees that it will not
object to, or otherwise commence any proceeding to oppose, the Restructuring and
shall not take any action that is inconsistent with, or that would unreasonably
delay the consummation of, the Restructuring.

                       (g)   Nothing in this Agreement shall be deemed to
prevent any Noteholder from taking any action that it is obligated to take in
the performance of any fiduciary or similar duty which the Noteholder owes to
any other Person, including any duties that may arise as a result of any
Noteholder’s appointment to any committee in the Pre-Packaged Proceeding or any
other bankruptcy or insolvency proceeding.

                       (h)   Each Noteholder acknowledges and agrees with
Knology, Broadband, Valley and each other Noteholder that the principal amount
of the New Notes and the number of shares of New Preferred Stock to be received
by each of SCANA and the Burton Partnerships in the Restructuring in exchange
for each Old Note that each of SCANA and the Burton Partnerships owns, as set
forth in the Restructuring Term Sheet, will be different from the principal
amount of the New Notes and the number of shares of New Preferred Stock to be
received by each Other Noteholder in the Restructuring in exchange for each Old
Note each Other Noteholder owns, as set forth in the Restructuring Term Sheet.

                       (i)         Each Noteholder further agrees that any Old
Notes acquired by such Noteholder following the date of this Agreement shall be
subject to the terms and conditions of this Agreement and shall be subject to
the same treatment in the Restructuring as the Old Notes held by such Noteholder
as of the date hereof.

         6.       Stockholders’ Obligations to Support the Restructuring.

                       (a)   Subject to the terms and conditions set forth in
this Agreement, the Stockholders agree, with each other Stockholder and with the
Noteholders, in connection with and conditioned upon consummation of the
Restructuring upon the terms set forth in the Restructuring Term Sheet, at every
meeting of the stockholders of Knology called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Knology, to vote in favor of the adoption of the Charter
Amendment. Subject to the terms and conditions set forth in this Agreement, the

7



--------------------------------------------------------------------------------

Stockholders agree, in connection with and conditioned upon consummation of the
Restructuring upon the terms set forth in the Restructuring Term Sheet, to (i)
execute the Stockholders Agreement Amendment, and (ii) waive any preemptive
rights they may have pursuant to the Stockholders Agreement or otherwise with
respect to the Private Placement, the Exchange Offer or the Pre-Packaged Plan.

                       (b)   Subject to the terms and conditions set forth in
this Agreement:

                (i)         Each of the Other Stockholders and ITC hereby agrees
that it shall not Transfer any of the shares of Knology’s capital stock unless
(w) such Stockholder provides written notice, at the addresses set forth in
Section 22, of the Transfer to the Noteholders’ counsel and Knology’s counsel;
(x) such notice identifies the transferee, identifies the number of shares of
Knology’s capital stock that is subject to the Transfer and confirms that the
transferee has agreed to be bound by all of the terms and conditions of this
Agreement; (y) the transferee agrees in writing to be bound by all of the terms
and conditions of this Agreement by executing a counterpart signature page of
this Agreement; and (z) such Stockholder provides a copy of such executed
signature page to the Noteholders’ counsel and Knology’s counsel as set forth in
this Agreement; provided, however, that in the event the shares of Knology’s
capital stock held by ITC are distributed to the stockholders of ITC Holding
Company, Inc. on a pro rata basis, then ITC shall be able to effect such
Transfer so long as ITC complies with (w), (x), (y) and (z) above with respect
to the transferees receiving in the aggregate at least 75% of the shares so
distributed. Any Transfer of the shares of Knology’s capital stock that does not
comply with the foregoing shall be ineffective.


                (ii)         Each of SCANA and the Burton Partnerships hereby
agrees that it shall not Transfer any of the shares of Knology’s capital stock.


                       (c)   Each Stockholder further agrees that it will not
object to, or otherwise commence any proceeding to oppose, the Restructuring and
shall not take any action that is inconsistent with, or that would unreasonably
delay the consummation of, the Restructuring.

                       (d)   Nothing in this Agreement shall be deemed to
prevent any Stockholder from taking any action that it is obligated to take in
the performance of any fiduciary or similar duty which the Stockholder owes to
any other Person, including any duties that may arise as a result of any
Stockholder’s appointment to any committee in the Pre-Packaged Proceeding or any
other bankruptcy or insolvency proceeding.

         7.       Obligations with Respect to CoBank Credit Facility

                       (a)   Subject to the terms and conditions of this
Agreement, simultaneously with the consummation of the Exchange Offer, or upon
effectiveness of the Pre-Packaged Plan, CoBank and the other applicable parties
thereto shall consummate the consensual modification of the CoBank Credit
Facility on the terms set forth in the CoBank Term Sheet and shall execute the
CoBank Loan Documents. Further, the parties to the CoBank Loan Documents shall
use all reasonable efforts to satisfy all conditions precedent to the
effectiveness of the CoBank Loan Documents including the execution and delivery
of all required certificates, opinions, and all other closing conditions.
Further, the parties to the CoBank Loan Documents shall execute such other
security or other closing documents, and take such further actions, as may be
reasonably requested by CoBank to give further effect or otherwise implement the
consensual modification of the CoBank Credit Facility as contemplated by the
CoBank Term Sheet.

                       (b)   CoBank agrees that it shall not Transfer any of its
right, title or interest in and to the CoBank Credit Facility unless (w) CoBank
provides written notice, to the address set forth in Section 22,

8



--------------------------------------------------------------------------------

of the Transfer to Knology; (x) such notice identifies the transferee,
identifies the portion of the CoBank Credit Facility that is subject to the
Transfer and confirms that the transferee has agreed to be bound by all of the
terms and conditions of this Agreement; (y) the transferee agrees in writing to
be bound by all of the terms and conditions of this Agreement by executing a
counterpart signature page of this Agreement; and (z) CoBank provides a copy of
such executed signature page to Knology; provided that nothing herein shall
prohibit CoBank from pledging or assigning all or any portion of the CoBank
Credit Facility to any Federal Reserve Bank in accordance with applicable law or
in connection with any financing by CoBank. Any Transfer of the CoBank Credit
Facility that does not comply with the foregoing shall be deemed ineffective to
Transfer any interest in the CoBank Credit Facility and any right to accept or
reject the Exchange Offer, to consent to the modification of the CoBank Loan
Document, or to accept the Pre-Packaged Plan, which right shall remain with and
be exercised only by the purported transferor.

                       (c)   CoBank agrees that (i) it will not vote for,
consent to, provide any support for, participate in the formulation of, or
solicit or encourage others to formulate, any other tender offer, settlement
offer or exchange offer for the Old Notes other than the Exchange Offer or any
other modification or amendment to the CoBank Credit Facility other than
pursuant to the CoBank Term Sheets and the CoBank Loan Document and (ii) it will
permit the public disclosure, including a press release, of the contents of this
Agreement, including, but not limited to, the commitments in this Section 7 and
the contents of the CoBank Term Sheet.

                       (d)   CoBank agrees that it will not object to, or
otherwise commence any proceeding to oppose, the Restructuring and shall not
take any action that is inconsistent with, or that would unreasonably delay the
consummation of, the Restructuring.

                       (e)   Nothing in this Agreement shall be deemed to
prevent CoBank from taking any action that it is obligated to take in the
performance of any fiduciary or similar duty which CoBank owes to any other
Person.

         8.       Obligations with Respect to Wachovia Credit Facility.

                       (a)   Subject to the terms and conditions of this
Agreement, simultaneously with the consummation of the Exchange Offer, or upon
effectiveness of the Pre-Packaged Plan, Wachovia and the other applicable
parties thereto shall consummate the consensual modification of the Wachovia
Credit Facility on the terms set forth in the Wachovia Term Sheet and shall
execute the Wachovia Loan Documents. Further, the parties to the Wachovia Loan
Documents shall use all reasonable efforts to satisfy all conditions precedent
to the effectiveness of the Wachovia Loan Documents including the execution and
delivery of all required certificates, opinions, and all other closing
conditions. Further, the parties to the Wachovia Loan Documents shall execute
such other security or other closing documents, and take such further actions,
as may be reasonably requested by Wachovia to give further effect or otherwise
implement the consensual modification of the Wachovia Credit Facility as
contemplated by the Wachovia Term Sheet.

                       (b)   Wachovia agrees that it shall not Transfer any of
its right, title or interest in and to the Wachovia Credit Facility,
respectively, unless (w) Wachovia provides written notice, to the address set
forth in Section 22, of the Transfer to Knology; (x) such notice identifies the
transferee, identifies the portion of the Wachovia Credit Facility that is
subject to the Transfer and confirms that the transferee has agreed to be bound
by all of the terms and conditions of this Agreement; (y) the transferee agrees
in writing to be bound by all of the terms and conditions of this Agreement by
executing a counterpart signature page of this Agreement; and (z) Wachovia
provides a copy of such executed signature page to Knology; provided that
nothing herein shall prohibit Wachovia from pledging or assigning all or any
portion of the Wachovia Credit Facility, as applicable, to any Federal Reserve
Bank in accordance with

9



--------------------------------------------------------------------------------

applicable law. Any Transfer of the Wachovia Credit Facility that does not
comply with the foregoing shall be deemed ineffective to Transfer any interest
in the Wachovia Credit Facility as the case may be, and any right to accept or
reject the Exchange Offer, to consent to the modification of the Wachovia Loan
Documents, or to accept the Pre-Packaged Plan, which right shall remain with and
be exercised only by the purported transferor.

                       (c)   Wachovia agrees that (i) it will not vote for,
consent to, provide any support for, participate in the formulation of, or
solicit or encourage others to formulate, any other tender offer, settlement
offer or exchange offer for the Old Notes other than the Exchange Offer or any
other modification or amendment to the Wachovia Credit Facility other than
pursuant to the Wachovia Term Sheet and the Wachovia Loan Documents and (ii) it
will not object to the public disclosure, including a press release, of the
contents of this Agreement, including, but not limited to, the commitments in
this Section 8 and the contents of the Wachovia Term Sheet.

                       (d)   Wachovia agrees that it will not object to, or
otherwise commence any proceeding to oppose, the Restructuring and shall not
take any action that is inconsistent with, or that would unreasonably delay the
consummation of, the Restructuring.

                       (e)   Nothing in this Agreement shall be deemed to
prevent Wachovia from taking any action that it is obligated to take in the
performance of any fiduciary or similar duty which such Person owes to any other
Person, including any duties that may arise as a result of Wachovia’s
appointment to any committee in the Pre-Packaged Proceeding.

                       (f)   By executing this Agreement, Wachovia agrees to
temporarily waive compliance by Broadband and its subsidiaries with the
financial covenants set forth in Section 9.4(a) and Section 9.4(b) of the
Wachovia Credit Facility for the periods ending June 30, 2002 and September 30,
2002 (the “Temporary Waiver”). The Temporary Waiver shall immediately expire and
be of no further force or effect if this Agreement is terminated as provided in
Section 13. Upon the expiration of the Temporary Waiver, Wachovia shall have and
shall be permitted to exercise any rights and remedies under the Wachovia Credit
Facility or under applicable law with respect to any breach of Section 9.4(a) or
Section 9.4(b) of the Wachovia Credit Facility that occurred during the
Temporary Waiver. The agreements of Wachovia in this Agreement are not, and
should not be construed either (i) as a commitment or any other undertaking or
expression of any willingness to engage in any other waiver, amendment,
modification or other change to any provision of the Wachovia Credit Facility
(including, without limitation, any extension of the maturity date thereof)
other than the amendment and restatement described in the preceding three
sentences and in the Wachovia Term Sheet or (b) to prejudice any rights or
remedies that Wachovia, as Lender, may now have or may have in the future under
or in connection with the Wachovia Credit Facility or the other Loan Documents
(as defined in the Wachovia Credit Facility).

         9.       Obligations of All Parties to Support the Restructuring.
Subject to the terms and conditions of this Agreement, simultaneously with the
consummation of the Exchange Offer, or upon effectiveness of the Pre-Packaged
Plan, the applicable parties thereto agree as follows:

                       (a)   Subject to Section 2 of this Agreement, each party
to this Agreement agrees that so long as it is the legal owner or beneficial
owner of all or any portion of either a referenced “claim” or referenced
“interest” within the meaning of 11 U.S.C. §§ 101, et seq. (each a “Claim”), it
will: (i) take all reasonable steps to support the Pre-Packaged Plan, defend the
adequacy of pre-petition disclosure and solicitation procedures in connection
with the Pre-Packaged Plan, the Exchange Offer, the CoBank Term Sheet, the
Wachovia Term Sheet, the CoBank Loan Documents and the Wachovia Loan Documents
and, to the extent necessary, support the adequacy of any post-petition
disclosure statement that may be required by the bankruptcy court and circulated
in connection herewith or therewith; (ii) support

10



--------------------------------------------------------------------------------

confirmation of the Pre-Packaged Plan including, but not limited to, filing the
appropriate pleadings and taking such other actions as Broadband may reasonably
request to obtain confirmation of the Pre-Packaged Plan and the execution of the
CoBank Loan Documents and the Wachovia Loan Documents in connection therewith;
(iii) from and after the date hereof, not agree to, consent to, provide any
support to, participate in the formulation of, or vote for any plan of
reorganization or liquidation of Knology or Broadband, other than the
Pre-Packaged Plan; and (iv) agree to permit disclosure in the Pre-Packaged Plan
or any document ancillary thereto (hereinafter a “Reorganization Document”) or
any necessary filings by Knology or Broadband with the Securities and Exchange
Commission (the “Commission”) of the contents of this Agreement (excluding
information with respect to any Noteholder’s specific ownership of Old Notes).

                       (b)   Each party to this Agreement agrees that so long as
it is a holder of all or any portion of a Claim, it shall not object to or
otherwise commence any proceeding to oppose or alter the Pre-Packaged Plan or
any other Reorganization Document and shall not take any action which is
inconsistent with, or that would unreasonably delay or impede approval or
confirmation of the Pre-Packaged Plan or any of the Reorganization Documents.
Without limiting the generality of the foregoing, no party may directly or
indirectly seek, solicit, support or encourage any other plan, sale, proposal or
offer of dissolution, winding up, liquidation, reorganization, merger or
restructuring of any of Knology or Broadband that could reasonably be expected
to prevent, delay or impede the confirmation of the Pre-Packaged Plan or
approval of any Reorganization Document.

                       (c)   In furtherance of paragraphs 9(a) and (b) above, no
party hereto, either prior to or during the pendency of the Pre-Packaged
Proceeding, shall challenge or contest the validity, binding nature, due
authorization or enforceability of any document or instrument evidencing the
CoBank Credit Facility or the Wachovia Credit Facility or any CoBank Loan
Document or any Wachovia Loan Document or any term or condition thereof and no
party shall, either prior to or during the pendency of the Pre-Packaged
Proceeding, seek to alter, amend or supplement any CoBank Loan Document or any
Wachovia Loan Document without the prior written consent of CoBank and/or
Wachovia, as applicable. Further, no party hereto, either prior to or during the
pendency of the Pre-Packaged Proceeding, shall challenge or contest the
validity, enforceability, perfection or priority of (or shall seek to alter the
priority of) any existing lien or security interest in favor of CoBank and/or
Wachovia or any lien or security interest granted to CoBank and/or Wachovia
pursuant to the CoBank Loan Documents or the Wachovia Loan Documents.

                       (d)   Each of CoBank and Wachovia agree that,
notwithstanding anything contained in the existing documents and instruments
evidencing the CoBank Credit Facility and the Wachovia Credit Facility or in the
Bank Loan Documents to the contrary, the filing by Broadband of the Pre-Packaged
Proceeding alone shall not constitute a “material adverse change” (or like
phrase) thereunder and in and of itself shall not in any event give rise to the
ability of CoBank and/or Wachovia, as the case may be, to accelerate the
indebtedness evidenced thereby or cease making advances thereunder; provided,
however, except as expressly provided otherwise in this Agreement, this
Agreement shall not otherwise interfere with the enforcement or administration
by CoBank of the CoBank Credit Facility. In reliance upon the representations,
warranties and covenants of Knology and Broadband contained in this Agreement,
and subject to the terms and conditions of this Agreement, (i) Wachovia agrees
to forbear from exercising its rights and remedies under the Wachovia Credit
Facility and related loan documents or applicable law in respect of or arising
out of any “Default” (as defined in the Wachovia Credit Facility) or “Event of
Default” (as defined in the Wachovia Credit Facility) arising under (A) Section
12.1(a) of the credit agreement evidencing the Wachovia Credit Facility
resulting from the failure, if any, of Broadband and its subsidiaries to repay
the Wachovia Credit Facility in full on November 15, 2002 so long as Broadband
and its subsidiaries continue to pay interest in accordance with the terms of
the Wachovia Credit Facility or (B) Section 12.1(j) of the credit agreement
evidencing the Wachovia Credit Facility resulting from the

11



--------------------------------------------------------------------------------

filing by Broadband of the Pre-Packaged Proceeding (any such “Default” or “Event
of Default” described in the foregoing clauses (A) and (B), a “Forbearance
Default”) subject to the terms and conditions of this Agreement until this
Agreement is terminated provided in Section 13. If this Agreement is terminated
as provided in Section 13, the agreement of Wachovia to forbear shall
automatically and without further action terminate and be of no force and
effect, it being expressly agreed that the effect of such termination will be to
permit Wachovia to exercise such rights and remedies immediately; provided
however, that nothing herein shall be construed as a waiver by Knology or
Broadband of any right it may have as a “debtor” under the Pre-Packaged
Proceeding or other bankruptcy proceeding. The parties hereto agree and
acknowledge that Wachovia has not waived, is not by this Agreement waiving, and
has no intention of waiving, any “Defaults” or “Events of Default” which have
occurred and may be continuing on the date hereof or any “Defaults” or “Events
of Default” (including any Forbearance Default) which may occur after the date
hereof, and Wachovia has not agreed to forbear with respect to any of its rights
or remedies concerning any “Default” or “Event of Default” (other than, prior to
the termination of this Agreement as provided in Section 13, any Forbearance
Default to the extent expressly set forth herein), which may have occurred or
are continuing as of the date hereof or which may occur after the date hereof.
Moreover, subject to the provisions of this Section 9(d) (solely with respect to
any Forbearance Default), Wachovia reserves the right, in its discretion, to
exercise any or all of its rights and remedies under the Wachovia Credit
Facility and the related loan documents and applicable law as a result of any
“Default” or “Event of Default” which may have occurred and be continuing on the
date hereof or any “Default” or “Event of Default” which may occur after the
date hereof, and Wachovia has not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on its part in exercising any such
rights or remedies, should be construed as a waiver of any such rights or
remedies; provided, however, that as of the date of this Agreement, Wachovia has
no knowledge that any “Default” or “Event of Default” exists. Without limiting
the generality of the foregoing, the neither Knology nor any subsidiary thereof
(including Broadband and its subsidiaries) will claim that any prior action or
course of conduct by the Wachovia constitutes an agreement or obligation to
continue such action or course of conduct in the future. Nothing in this
Agreement shall be construed as an amendment to the Wachovia Credit Facility or
any related loan document and, conversely, nothing in this Agreement should
constitute a waiver of any rights Broadband or Knology may have as a “debtor” in
the Pre-Packaged Proceeding or any other bankruptcy proceeding. The Wachovia
Credit Facility and the related loan documents are in full force and effect, and
shall remain in full force and effect unless and until an agreement modifying
such documents is executed and delivered by the applicable parties, and then
only to the extent such agreement actually modifies such documents.

         10.      Obligations of SCANA and ITC to Participate in the Private
Placement.

                       (a)   Subject to the terms and conditions set forth in
this Agreement, SCANA agrees to subscribe for and purchase 6,500,000 shares of
Knology’s Series C Preferred Stock at $3.00 per share in the Private Placement.

                       (b)   Subject to the terms and conditions set forth in
this Agreement, ITC agrees to subscribe for and purchase 6,500,000 shares of
Knology’s Series C Preferred Stock at $3.00 per share in the Private Placement.

         11.      Effectiveness of this Agreement.

         The effectiveness of this Agreement, and the respective obligations of
the parties under this Agreement, are conditioned upon the receipt of the
consent and signature of Knology, Broadband, Valley, SCANA, the Burton
Partnerships, ITC, the Banks, the Other Stockholders and Other Noteholders
holding 60% of the aggregate principal amount at maturity of the Old Notes held
by holders of Old Notes, other than Valley, SCANA or the Burton Partnerships.

12



--------------------------------------------------------------------------------

         12.      Amendments to the Restructuring.

         Knology shall not alter the material terms of the Restructuring without
the prior written consent of the Required Noteholders, the Banks, J. H. Whitney
IV, L.P. and Blackstone CCC Capital Partners L.P., except that Knology may amend
the terms of the Exchange Offer to: (i) extend the expiration date of the
Exchange Offer to any date not later than September 30, 2002, if at the time of
any such extension the conditions to closing set forth in the Exchange Offer
shall not have been satisfied or waived as provided in this Agreement; and
(ii) comply with any legal requirement binding on Knology, Broadband, Valley or
their respective officers, directors or stockholders; provided that any
amendment made pursuant to this clause (ii) that is a material alteration of the
terms of the Restructuring must be approved by the Required Noteholders.

         13.      Termination of Agreement.

         Notwithstanding anything to the contrary set forth in this Agreement,
unless the Restructuring has been consummated as provided in this Agreement,
this Agreement and all of the obligations and undertakings of the various
parties set forth in this Agreement shall terminate and expire upon the earliest
to occur of: (i) October 2, 2002 (provided that if a Pre-Packaged Proceeding is
filed as set forth in Section 3(c), such date shall be December 31, 2002);
(ii) written notice from the Other Noteholders of the vote to terminate this
Agreement by Other Noteholders holding, beneficially or of record, at least 75%
in aggregate principal amount at maturity of the Old Notes held by Other
Noteholders upon the occurrence of a Material Adverse Change; (iii) written
notice from Wachovia of its intent to terminate this Agreement upon the
occurrence of a Material Adverse Change; (iv) written notice from CoBank of its
intent to terminate this Agreement upon the occurrence of a Material Adverse
Change; (v) written notice from ITC or SCANA of its intent to terminate this
Agreement upon the occurrence of a Material Adverse Change; (vi) a material
alteration by Knology of the terms of the Restructuring not permitted under
Section 12; (vii) a material breach by Knology, Broadband or Valley of their
respective obligations, representation or warranties under this Agreement;
(viii) the day preceding the filing of any bankruptcy or insolvency proceeding
involving Broadband or Knology other than the Pre-Packaged Proceeding
contemplated by this Agreement; (ix) the occurrence of any “Default” or “Event
of Default” (as defined in the Wachovia Credit Facility) other than a
Forbearance Default under the Wachovia Credit Facility; (x) the occurrence of
any “Default” or “Event of Default” (as defined in the CoBank Credit Facility);
(xi) failure to satisfy the conditions precedent described in the Wachovia Term
Sheet by October 2, 2002 (or, if a Pre-Packaged Proceeding is filed as set forth
in Section 3(c), December 31, 2002); (xii) the failure of the Bankruptcy Court
to permit (on a post-petition basis) Broadband and its subsidiaries to make and
receive intercompany advances in accordance with the DIP Financing and the Cash
Collateral Order; and (xiii) the failure of Knology to advance funds to
Broadband upon Broadband’s request as provided Section 14 of this Agreement.

         14.      Pre-Closing Funding; Debtor-in-Possession Financing.

                       (a)   All parties hereto agree that, prior to the
consummation of the Exchange Offer, Broadband may continue borrowing, and
Knology will, upon Broadband’s request, continue making advances of up to $10.0
million of additional loans pursuant to, and under the terms and conditions of,
that certain Subordinated Intercompany Credit Agreement Promissory Note, dated
January 1, 2002, executed and delivered by Broadband in favor of Knology (the
“Intercompany Loan Facility” and together with all pledge agreements, security
agreements, guaranty agreements, mortgages and deeds to secure debt delivered by
Broadband or any subsidiary thereof in connection with the Intercompany Loan
Facility, collectively, the “Intercompany Loan Facility Documents”), the terms
of which are summarized in Annex D attached hereto. To fund the Intercompany
Loan Facility, at any time prior to, in the case of the Exchange Offer, October
2, 2002, or, in the case of a Pre-Packaged Proceeding, December 31, 2002,

13



--------------------------------------------------------------------------------

Knology may (i) request, and ITC may (but shall not be obligated to) provide
either an advance on the Private Placement in the form of debt issued to ITC or
(ii) obtain bridge financing from a third-party lender (in either case, the
“Bridge Financing”). As collateral security for the obligations of Knology under
any such interim funding arrangement, ITC or such third-party lender may obtain
a collateral assignment of the Intercompany Loan Facility and the collateral
security of Knology granted by Broadband in connection therewith; provided that
any such assignee of the Intercompany Loan Facility Documents shall expressly
agree in writing to be subordinated to the Wachovia Credit Facility pursuant to
the terms of the Subordination Agreement (as defined below). Upon consummation
of the Exchange Offer or effectiveness of Pre-Packaged Plan, (i) all
indebtedness and obligations of Broadband under the Intercompany Loan Facility,
and all liens and security interests granted by Broadband and its subsidiaries
in favor of Knology thereunder (whether assigned to any other party as described
herein or otherwise), shall be automatically discharged, extinguished and
released in consideration for receipt from Broadband of a limited guaranty of
the CoBank Credit Facility and (ii) all indebtedness and obligations of Knology
under the Bridge Financing will be either (x) in the event the Bridge Financing
was provided by ITC, automatically converted into Private Placement Shares or
(y) in the event the Bridge Financing is provided by a third-party lender,
repaid in full on the date of the consummation of the Exchange Offer or
effectiveness of Pre-Packaged Plan with a portion of the proceeds of the Private
Placement.

                       (b)   In the event Broadband commences the Pre-Packaged
Proceeding, Broadband may continue to obtain financing from Knology pursuant to
the Intercompany Loan Facility without any modification or amendment, except
that such financing shall now constitute debtor-in-possession financing (the
“DIP Financing”). Each party hereto hereby consents to the DIP Financing and no
party hereto shall seek to amend the terms of the DIP Financing or seek to
prohibit Broadband from obtaining the DIP Financing on the terms and conditions
set forth on Annex D. Knology, or an assignee thereof pursuant to the Bridge
Financing, acknowledges that the DIP Financing shall continue to be subordinated
to the Wachovia Credit Facility pursuant to the terms of that certain
Intercreditor and Subordination Agreement dated as of January 1, 2002 (the
“Subordination Agreement”) by and among Broadband, Knology and Wachovia, as
Administrative Agent and that the DIP Financing shall constitute “Junior KNOLOGY
Debt” for purposes of the Subordination Agreement (which such acknowledgement by
any lender not a party to this Agreement shall be evidenced by writing). By
entering into this Agreement, Wachovia has consented to the exercise by Knology
of its voting rights referred to in Section 4.1 of the Subordination Agreement
in a manner consistent with the terms of this Agreement unless and until this
Agreement is terminated as provided in Section 13. Upon the effectiveness of the
Pre-Packaged Plan, (i) all indebtedness and obligations of Broadband under the
Intercompany Loan Facility, and all liens and security interests granted by
Broadband and its subsidiaries in favor of Knology thereunder (whether assigned
to any other party as described herein or otherwise), shall be automatically
discharged, extinguished and released in consideration for receipt from
Broadband of a limited guaranty of the CoBank Credit Facility and (ii) all
indebtedness and obligations of Knology under the Bridge Financing will be
either (x) in the event the Bridge Financing was provided by ITC, automatically
be converted into Private Placement Shares or (y) in the event the Bridge
Financing is provided by a third-party lender, repaid in full on the date of the
consummation of the Exchange Offer or effectiveness of the Pre-Packaged Plan
with a portion of the proceeds of the Private Placement.

                       (c)   Immediately upon the filing of the Pre-Packaged
Proceeding, Broadband shall seek to obtain, and no party hereto shall object to
the entry of, a cash collateral order (the “Cash Collateral Order”) which will
permit Broadband to use cash collateral of the Wachovia Credit Facility and the
Intercompany Loan Facility to fund the operational requirements of Broadband and
the subsidiaries of Broadband in accordance with the projections attached to the
Cash Collateral Order; provided, however, that (i) the projections attached to
the Cash Collateral Order shall be prepared using the good faith business
judgment of Broadband in a manner consistent with past practice and shall be in
form and substance reasonably satisfactory to Wachovia, (ii) such Cash
Collateral Order shall contain other

14



--------------------------------------------------------------------------------

customary terms and conditions and shall otherwise be in form and substance
satisfactory to the parties hereto and (iii) the Cash Collateral Order shall not
expressly find, and Wachovia’s consent to its entry shall not be deemed
Wachovia’s agreement, that the terms and conditions of the Cash Collateral Order
provide “adequate protection” of Wachovia’s interest in the cash collateral.

         15.      Representations and Warranties.

                       (a)   Each of the signatories to this Agreement
represents and warrants to the other signatories to this Agreement that:

                (i)         if an entity, it is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite corporate, partnership or other power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;


                (ii)         the execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part;


                (iii)         the execution, delivery and performance by it of
this Agreement do not and shall not (A) violate any provision of law, rule or
regulation applicable to it or any of its affiliates or its certificate of
incorporation or bylaws or other organizational documents or those of any of its
subsidiaries or (B) conflict with, result in the breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligations to which it or any of its affiliates is a party or under its
certificate of incorporation, bylaws or other governing instruments;


                (iv)         the execution, delivery and performance by it of
this Agreement do not and shall not require any registration or filing with, the
consent or approval of, notice to, or any other action with respect to, any
Federal, state or other governmental authority or regulatory body, except such
filings as may be necessary or required for disclosure by the Securities and
Exchange Commission;


                (v)         this Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with the Agreement’s
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and


                (vi)         it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.


                       (b)   Each of the Other Noteholders further represents
and warrants to the other signatories to this Agreement that:

                (i)         as of the date of this Agreement, such Other
Noteholder is the beneficial owner of, or the investment adviser or manager for
the beneficial owners of, the principal amount at maturity of the Old Notes, as
represented to the financial advisor and counsel to the Informal Noteholders
Committee with the power and authority to vote and dispose of such Old Notes;


15



--------------------------------------------------------------------------------


                (ii)         such Other Noteholder has reviewed, or has had the
opportunity to review, with the assistance of professional and legal advisors of
its choosing, sufficient information necessary for such Noteholder to decide to
tender its Old Notes pursuant to the Exchange Offer and to accept the proposed
terms of the Pre-Packaged Plan as set forth in the Restructuring Term Sheet;


                (iii)         such Other Noteholder is an “Accredited Investor”
as defined in Rule 501 of Regulation D under the Securities Act; and


                (iv)         as of the date of this Agreement, such Other
Noteholder does not owe any fiduciary or similar duty to any other Person that
would prevent it from taking any action required of it under this Agreement.


                       (c)   Each of SCANA and the Burton Partnerships further
represents to the other signatories to this Agreement that:

                (i)         as of the date of this Agreement it is the owner of
that amount of Old Notes set forth on its signature page to this Agreement with
the power and authority to vote and dispose of such Old Notes;


                (ii)         it has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
sufficient information necessary for it to decide to tender for cancellation all
of the Old Notes it holds pursuant to the Restructuring and to accept the
proposed terms of the Pre-Packaged Plan as set forth in the Restructuring Term
Sheet;


                (iii)         it is an “Accredited Investor” as defined in Rule
501 of Regulation D under the Securities Act; and


                (iv)         as of the date of this Agreement, it does not owe
any fiduciary or similar duty to any other Person that would prevent it from
taking any action required of it under this Agreement.


                       (d)   Each of the Stockholders further represents and
warrants to the other signatories to this Agreement that:

                (i)         as of the date of this Agreement, such Stockholder
is the beneficial owner of all of the shares of Knology’s capital stock
identified on its signature page to this Agreement; and


                (ii)         as of the date of this Agreement, it does not owe
any fiduciary or similar duty to any other Person that would prevent it from
taking any action required of it under this Agreement.;


                (iii)         it is an “Accredited Investor” as defined in Rule
501 of Regulation D under the Securities Act.


                       (e)   Valley further represents and warrants to the other
signatories to this Agreement that:

                (i)         as of the date of this Agreement, it is the owner of
all of the outstanding capital stock of Broadband and the owner of that amount
of Old Notes set forth on its signature page to this Agreement;


16



--------------------------------------------------------------------------------


                (ii)         it has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
sufficient information necessary for it to decide to tender for cancellation all
of the Old Notes it holds pursuant to the Restructuring and to accept the
proposed terms of the Pre-Packaged Plan as set forth in the Restructuring Term
Sheet;


                (iii)         it is an “Accredited Investor” as defined in Rule
501 of Regulation D under the Securities Act; and


                (iv)         as of the date of this Agreement, it does not owe
any fiduciary or similar duty to any other Person that would prevent it from
taking any action required of it under this Agreement.


                       (f)   Each of CoBank and Wachovia further represents and
warrants to the other signatories to this Agreement that:

                (i)         as of the date of this Agreement, it is the owner of
all the outstanding indebtedness owing under the CoBank Credit Facility and
Wachovia Credit Facility, respectively;


                (ii)         it has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
sufficient information necessary for it to decide to enter into this Agreement
pursuant to the Restructuring and to accept the Pre-Packaged Plan;


                (iii)         it is an “Accredited Investor” as defined in Rule
501 of Regulation D under the Securities Act; and


                (iv)         as of the date of this Agreement, it does not owe
any fiduciary or similar duty to any other Person that would prevent it from
taking any action required of it under this Agreement.


                       (g)   Broadband further represents and warrants to the
other signatories to this Agreement that (i) that each of the representations
and warranties set forth in the Wachovia Credit Facility is true and correct as
of the date hereof as if fully set forth herein (other than representations and
warranties which speak as of a specific date pursuant to the terms thereof,
which representations and warranties shall have been true and correct as of such
specific dates) and that as of the date hereof no “Default” or “Event of
Default” (as defined in the Wachovia Credit Facility) has occurred and is
continuing under the Wachovia Credit Facility as of the date hereof and (ii)
that each of the representations and warranties set forth in the CoBank Credit
Facility is true and correct as of the date hereof as if fully set forth herein
(other than representations and warranties which speak as of a specific date
pursuant to the terms thereof, which representations and warranties shall have
been true and correct as of such specific dates) and that as of the date hereof
no “Default” or “Event of Default” (as defined therein in the CoBank Credit
Facility) has occurred and is continuing under the CoBank Credit Facility as of
the date hereof.

         16.      Preparation of Restructuring Documents.

         Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the signatories to this Agreement shall be subject to the
preparation of definitive documents (in form and substance reasonably
satisfactory to each of the parties hereto and their respective counsel)
relating to the transactions contemplated by this Agreement, including, without
limitation, the documents relating to the Exchange Offer, the Pre-Packaged Plan,
the Consent Solicitation, the Old Indenture Amendments, the Cash Collateral
Order, and each Reorganization Document, which documents shall be in all
respects consistent with this Agreement (including the Restructuring Term Sheet,
the CoBank Term Sheet and the Wachovia Term Sheet). Without limiting the
generality of the foregoing, the obligations of SCANA and ITC referred to in
Section 10 shall be conditioned upon the execution and delivery by Knology and

17



--------------------------------------------------------------------------------

SCANA and Knology and ITC, respectively, of such documents as are customary for
transactions such as the investments referred to in Section 10, including,
without limitation, a stock purchase agreement containing customary
representations, warranties, covenants and closing conditions, including,
without limitation, as a condition to SCANA’s and ITC’s respective obligations
to close, the consummation of the other transactions contemplated by the
Restructuring Term Sheet, the CoBank Term Sheet and the Wachovia Term Sheet on
substantially the same terms set forth therein.

         17.      Good Faith.

         Each of the signatories to this Agreement agrees to cooperate in good
faith with each other to facilitate the performance by the parties of their
respective obligations hereunder and the purposes of this Agreement. Each of the
signatories to this Agreement further agrees to negotiate the Reorganization
Documents in good faith and, in any event, in all respects consistent with the
Restructuring Term Sheet.

         18.      Amendments and Modifications.

         Except as otherwise expressly provided in this Agreement, this
Agreement shall not be amended, modified or supplemented, except in writing
signed by Knology, Broadband, Valley, the Banks, the Stockholders and the
Required Noteholders.

         19.      No Waiver.

         Each of the signatories to this Agreement expressly acknowledges and
agrees that, except as expressly provided in this Agreement, nothing in this
Agreement is intended to, or does, in any manner waive, limit, impair or
restrict the ability of any party to this Agreement to protect and preserve all
of its rights, remedies and interests, including, without limitation, with
respect to its claims against and interests in Knology or Broadband.

         20.      Further Assurances.

         Each of the signatories to this Agreement hereby further covenants and
agrees to execute and deliver all further documents, agreements and take all
further action that may be reasonably necessary or desirable, or that Knology
may reasonably request, in order to enforce and effectively implement the terms
and conditions of this Agreement.

         21.      Complete Agreement.

         This Agreement, including the Schedules, Annexes and Exhibits hereto,
constitutes the complete agreement between the parties to this Agreement with
respect to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, agreements and understandings with respect to the
subject matter hereof. The provisions of this Agreement shall be interpreted in
a reasonable manner to effect the intent of the parties to this Agreement. In
the event that any provision of this Lock-Up Agreement conflicts with the
Schedules, Annexes or Exhibits hereto, the provisions of this Lock-Up Agreement
shall be controlling.

         22.      Notices.

         All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be (a) transmitted by hand delivery, or
(b) mailed by first class, registered or certified mail, postage prepaid, or (c)
transmitted by overnight courier, or (d) transmitted by telecopy, and in each
case, if to Knology or Valley, at the address set forth below:

18



--------------------------------------------------------------------------------


  Knology, Inc.
1241 O.G. Skinner Drive
West Point, GA 31833
Telephone: (706) 634-2663
Fax: (706) 645-0148
Attention: Chad S. Wachter, General Counsel


  with a copy to Knology’s and Valley’s counsel:


  Alston & Bird LLP
601 Pennsylvania Avenue, NW
North Building, 10th Floor
Washington, DC 20004
Telephone: (202) 756-3000
Fax: (202) 756-3333
Attention: David E. Brown, Jr.


if to Broadband, at the addresses set forth below:

  Knology Broadband, Inc.
1241 O.G. Skinner Drive
West Point, GA 31833
Telephone: (706) 634-2663
Fax: (706) 645-0148
Attention: Chad S. Wachter, General Counsel


  with a copy to Broadband’s counsel:


  Smith, Gambrell & Russell
Suite 3100, Promenade II
1230 Peachtree Street, N.E.
Atlanta, GA 30309
Telephone: (404) 815-3500
Fax: (404) 815-3509
Attention: Ronald E. Barab


if to SCANA the Burton Partnerships, ITC, the Other Stockholders, Wachovia or
CoBank, to the address set forth on the applicable signature pages to this
Agreement; and

if to an Other Noteholder, to the address set forth on the signature pages to
this Agreement, with a copy to the Other Noteholders’ counsel:

  Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street
30th Floor
Los Angeles, CA 90017
Telephone: (213) 892-4377
Fax: (213) 629-5063
Attention: Deborah Ruosch and Thomas Kreller


19



--------------------------------------------------------------------------------

Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt.

         23.      Governing Law.

         This Agreement shall be governed in all respects by the laws of the
State of Georgia as such laws are applied to agreements between Georgia
residents entered into and performed entirely in Georgia, except that the
General Corporation Law of the State of Delaware shall govern as to matters of
stockholder approval and other corporate matters.

         24.      Jurisdiction.

         By its execution and delivery of this Agreement, each of the
signatories to this Agreement irrevocably and unconditionally agrees that any
legal action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding,
shall be brought (a) in the United States Bankruptcy Court for the Northern
District of Georgia if Knology has commenced a case under Chapter 11 of the
Bankruptcy Code or (b) in a federal or state court of competent jurisdiction in
the State of Georgia if Knology has not commenced a case under Chapter 11 of the
Bankruptcy Code. By its execution and delivery of this Agreement, each of the
signatories to this Agreement irrevocably accepts and submits itself to the
jurisdiction of the United States Bankruptcy Court for the Northern District of
Georgia or a court of competent jurisdiction in the State of Georgia, as
applicable under the preceding sentence, with respect to any such action, suit
or proceeding.

         25.      Consent to Service of Process.

         Each party to this Agreement irrevocably consents to service of process
by mail at the address listed with the signature of each such party on the
signature pages to this Agreement. Each party agrees that its submission to
jurisdiction and consent to service of process by mail is made for the express
benefit of each of the other parties to this Agreement.

         26.      Specific Performance.

         It is understood and agreed by each of the signatories to this
Agreement that money damages would not be a sufficient remedy for any breach of
this Agreement by any party and each non-breaching party shall be entitled to
specific performance, injunctive, rescissionary or other equitable relief as
remedy for any such breach.

         27.      Headings.

         The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

         28.      Successors and Assigns.

         This Agreement is intended to bind and inure to the benefit of the
parties to this Agreement and their respective successors, permitted assigns,
heirs, executors, administrators and representatives. The agreements,
representations and obligations of the undersigned parties under this Agreement
are, in all respects, several and not joint.

         29.      Counterparts.

20



--------------------------------------------------------------------------------

         This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.
Any Other Stockholder or Other Noteholder may become party to this Agreement on
or after the date of this Agreement by executing a signature page to this
Agreement.

         30.      No Third-Party Beneficiaries.

         Unless expressly stated in this Agreement, this Agreement shall be
solely for the benefit of the parties to this Agreement, and no other Person or
entity shall be a third-party beneficiary hereof.

         31.      No Solicitations.

         This Agreement is not intended to be, and each party to this Agreement
acknowledges that it is not, a solicitation of the acceptance or rejection of
any Pre-Packaged Plan of reorganization for Knology pursuant to Section 1125 of
the Bankruptcy Code.

         32.      Consideration.

         It is hereby acknowledged by each of the parties that no consideration
(other than the obligations of the other parties under this Agreement) shall be
due or paid to the parties for their agreement to support the Pre-Packaged Plan
in accordance with the terms and conditions of this Agreement, other than
Broadband’s agreement to use reasonable efforts to obtain approval of
confirmation of the Pre-Packaged Plan in accordance with the terms and
conditions of this Agreement. The parties hereto agree and acknowledge that this
Section 32 shall not limit the right of Wachovia and CoBank to receive, nor the
obligation of Knology, Broadband or Valley, as applicable, to pay, the
reasonable and customary fees and expenses previously agreed to in connection
with the agreement of Wachovia to commit to provide the Wachovia Credit Facility
in accordance with the terms of the Wachovia Term Sheet or the agreement of
CoBank to commit to provide the CoBank Credit Facility in accordance with the
terms of the CoBank Term Sheet.

         33.      Independent Due Diligence and Decision-Making.

                       (a)   Each of the parties hereby confirms that its
decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions and
prospects of Knology and Broadband.

                       (b)   Each of the Noteholders and the Stockholders
acknowledges that all documents, records and books pertaining to Knology and
Broadband requested by such Noteholders and Stockholders have been made
available for inspection by it, its attorneys, financial advisors and
accountants, and that it understands that all such documents, books and records
will continue to be made available to it and its attorneys, financial advisors
and accountants for inspection upon reasonable notice, during reasonable
business hours, at Alston & Bird LLP, One Atlantic Center, 1201 West Peachtree
Street, Atlanta, Georgia 30309-3424. Each of the Noteholders and the
Stockholders and their respective advisors have had a reasonable opportunity to
ask questions of and receive answers from the officers of Knology and Broadband,
or a person or persons acting on their behalf, concerning Knology and Broadband
and the terms and conditions of the offering of the Restructuring, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense by the officers of Knology and Broadband,
necessary to confirm the accuracy of the information provided by, or on behalf
of, Knology and Broadband. All such questions have been answered to the full
satisfaction of such Noteholder or such Stockholder, as applicable.

21



--------------------------------------------------------------------------------

                       (c)   Each of the Noteholders and the Stockholders has
such knowledge and experience in financial and business matters as to enable it
(i) to utilize the information made available to it in connection with the
Restructuring, (ii) to evaluate the merits and risks associated with the
Restructuring, and (iii) to make an informed decision with respect thereto.

                       (d)   Each of the Noteholders and the Stockholders has
the capacity to protect its own interests in connection with the Restructuring
and has obtained, in such Noteholder’s and such Stockholder’s judgment,
sufficient information relating to Knology and Broadband and their businesses to
evaluate the merits and risks of this investment.

                       (e)   Each of the Noteholders and the Stockholders
understands that (i) neither the New Notes, the Series C Preferred Stock to be
issued in the Private Placement or the New Preferred Stock to be issued in the
Restructuring, nor the common stock or non-voting common stock issuable upon
conversion of the Series C Preferred Stock and the New Preferred Stock, have
been registered under the Securities Act or any applicable state securities laws
in reliance upon exemptions from the registration provisions of such laws,
(ii) the New Notes, the shares of Series C Preferred Stock and the shares of New
Preferred Stock must be held by such Noteholder or Stockholder, as applicable
indefinitely unless the sale or transfer thereof is subsequently registered
under the Securities Act and any applicable state securities laws, or an
exemption from such registration is available, and the New Notes and the
certificates representing the shares of Series C Preferred Stock and the New
Preferred Stock will be legended to reflect such restrictions, (iii) other than
as set forth in the Registration Rights Agreement with respect to the New Notes
and the Stockholders Agreement with respect to the Series C Preferred Stock and
the New Preferred Stock, Knology is under no obligation, and has no current
intention, to register the New Notes, the Series C Preferred Stock or the New
Preferred Stock, or the common stock or non-voting common stock issuable upon
conversion of the Series C Preferred Stock or the New Preferred Stock, on such
Noteholder’s or Stockholder’s behalf, as applicable or to assist such Noteholder
or Stockholder in complying with any exemption from registration, and (iv) the
officers of Knology will rely upon the representations and warranties made by
each Noteholder and each Stockholder in this Agreement in order to establish
such exemptions from the registration provisions of the Securities Act and any
applicable state securities laws.

                       (f)   Each of the Noteholders and each of the
Stockholders acknowledges that there is no assurance that any exemption from
registration under the Securities Act or applicable state securities laws will
be available to it to transfer the New Notes, the shares of Series C Preferred
Stock, the shares of New Preferred Stock or the common stock issuable upon
conversion of the Series C Preferred Stock or the New Preferred Stock and that,
even if available, such exemptions may not allow such Noteholder or such
Stockholder to transfer all or any portion of such New Notes or such shares
under the circumstances, in the amounts or at the times such Noteholder or such
Stockholder might propose.

                       (g)   Each of the Noteholders and each of the
Stockholders understands that any and all financial forecasts provided by, or on
behalf of, Knology or Broadband are based on various estimates and assumptions
of the officers of Knology and Broadband and their respective advisors and are
subject to the caveats set forth in such materials.

         34.      Public Disclosures. Prior to the issuance of any public
disclosures regarding the Restructuring, including those referred to in Sections
4(c), 5(d), 7(c) and 8(c), Knology and Broadband shall consult with the Banks,
the Noteholders and the Stockholders as to the form and substance of such public
disclosures materially related to this Agreement or any other transaction
contemplated hereby; provided, that nothing in this Section 34 shall be deemed
to prohibit Knology or Broadband from making any disclosure which their
respective counsels deem necessary or advisable in order to satisfy their
respective disclosure obligations imposed by law.

22



--------------------------------------------------------------------------------

         35.      Subsidiary Acknowledgement. Each subsidiary of Broadband
hereby acknowledges and consents to the terms of this Agreement and confirms
that its respective obligations under any Guaranty (as defined in the Wachovia
Credit Facility) and the other Loan Documents (as defined in the Wachovia Credit
Facility) shall remain in full force and effect notwithstanding the
restructuring of the Wachovia Credit Facility in accordance with the terms of
the Wachovia Term Sheet, whether pursuant to the Exchange Offer or the
Pre-Packaged proceeding.

[SIGNATURES BEGIN ON NEXT PAGE]

23



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, each of the parties to this Agreement has caused
this Agreement to be executed and delivered by its duly authorized officers as
of the date first written above.

  KNOLOGY, INC.
  By: 
/s/ RODGER L. JOHNSON

--------------------------------------------------------------------------------

      Name:  Rodger L. Johnson
Title:  President and CEO


  KNOLOGY BROADBAND, INC.
  By: 
/s/ RODGER L. JOHNSON

--------------------------------------------------------------------------------

      Name: Rodger L. Johnson
Title:  President and CEO


  VALLEY TELEPHONE COMPANY, INC.
  By: 
/s/ RODGER L. JOHNSON

--------------------------------------------------------------------------------

      Name: Rodger L. Johnson
Title: President and CEO

Principal Amount of Old Notes: $ 64,206,000


  KNOLOGY OF COLUMBUS, INC.
KNOLOGY OF MONTGOMERY, INC.
KNOLOGY OF PANAMA CITY, INC.
KNOLOGY OF AUGUSTA, INC.
KNOLOGY OF CHARLESTON, INC.
KNOLOGY OF HUNTSVILLE, INC.
KNOLOGY OF SOUTH CAROLINA, INC.
KNOLOGY OF ALABAMA, INC.
KNOLOGY OF FLORIDA, INC.
KNOLOGY OF TENNESSEE, INC.
KNOLOGY OF GEORGIA, INC.
  By: 
/s/ RODGER L. JOHNSON

--------------------------------------------------------------------------------

      Name: Rodger L. Johnson
Title: President and CEO


  SCANA COMMUNICATIONS HOLDINGS, INC.
  By: 
/s/ PETER J. WINNINGTON

--------------------------------------------------------------------------------

      Name: Peter J. Winnington
Title: Assistant Secretary/Assistant Treasurer
Address: 300 Delaware Avenue
                  Suite 510
                  Wilmington, DE 19801

Principal Amount of Old Notes: $ 118,071,000


24



--------------------------------------------------------------------------------


    Number of Shares of:
   Series A Preferred Stock            7,234,271        
   Series B Preferred Stock                                    
   Series C Preferred Stock            8,333,333        
   Common Stock                                                     


  THE BURTON PARTNERSHIP, LIMITED PARTNERSHIP
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Name: Donald W. Burton
Title:
Address:

565 Pine Drive
Jackson, Wyoming 83001-4643

Principal Amount of Old Notes: $ 3,125,000

Number of Shares of:
   Series A Preferred Stock             29,446         
   Series B Preferred Stock             52,631         
   Series C Preferred Stock            166,667         
   Common Stock                                                  


  THE BURTON PARTNERSHIP (QP), LIMITED PARTNERSHIP
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Name:
Title:
Address:

565 Pine Drive
Jackson, Wyoming 83001-4643

Principal Amount of Old Notes: $ 9,375,000

Number of Shares of:
   Series A Preferred Stock              88,338         
   Series B Preferred Stock             157,895         
   Series C Preferred Stock             500,000         
   Common Stock                                                    


25

 



--------------------------------------------------------------------------------


  ITC TELECOM VENTURES, INC.
  By: 
/s/ WILLIAM H. SCOTT,III

--------------------------------------------------------------------------------

      Name: William H. Scott, III
Title: President
Address:

3300 20th Avenue
Valley, Alabama 36854

Number of Shares of:
   Series A Preferred Stock                                  
   Series B Preferred Stock                                   
   Series C Preferred Stock             8,333,333      
   Common Stock                                                    


  WACHOVIA BANK,
   NATIONAL ASSOCIATION
  By: 
/s/ FRANKLIN M. WESSINGER

--------------------------------------------------------------------------------

      Name:     Franklin N. Wessinger
Title:       Managing Director
Address: 301 South College Street
                Charlotte, NC 28288-0760


  COBANK, ACB
  By: 
/s/ RICK FREEMAN

--------------------------------------------------------------------------------

      Rick Freeman
Vice President
Address:

900 Circle 75 Parkway
Suite 1400
Atlanta, Georgia 30339


  J. H. WHITNEY IV, L.P.

By: J. H. Whitney Equity Partners IV, L.L.C.,
      Its General Partner
  By: 
/s/ WILLIAM LAVERACK,JR.

--------------------------------------------------------------------------------

      William Laverack, Jr.
Managing Member
Address:

c/o Whitney & Co.
177 Broad Street, 15th Floor
Stamford, CT 06901


 26



--------------------------------------------------------------------------------


    Number of Shares of:
   Series A Preferred Stock                                 
   Series B Preferred Stock            8,421,053      
   Series C Preferred Stock            3,333,333      
   Common Stock                                                   


  Blackstone CCC Capital Partners L.P.

By: Blackstone Management Associates III L.L.C.,
      Its General Partner
  By: 
/s/ BRET PEARLMAN

--------------------------------------------------------------------------------

      Bret Pearlman
Managing Member
Address:

345 Park Avenue, 31st Floor
New York, New York 10154

Number of Shares of:
   Series A Preferred Stock                                 
   Series B Preferred Stock          5,029,244       
   Series C Preferred Stock          2,123,459       
   Common Stock                                                  


  Blackstone CCC Offshore Capital Partners L.P.

By: Blackstone Management Associates III L.L.C.,
      Its General Partner
  By: 
/s/ BRET PEARLMAN

--------------------------------------------------------------------------------

      Bret Pearlman
Managing Member
Address:

345 Park Avenue, 31st Floor
New York, New York 10154

Number of Shares of:
   Series A Preferred Stock                                 
   Series B Preferred Stock          907,598           
   Series C Preferred Stock          383,208           
   Common Stock                                                   


  Blackstone Family Investment Partnership III L.P.
By: Blackstone Management Associates III L.L.C.,
      Its General Partner
  By: 
/s/ BRET PEARLMAN

--------------------------------------------------------------------------------

      Bret Pearlman


 27



--------------------------------------------------------------------------------


    Managing Member
Address:

345 Park Avenue, 31st Floor
New York, New York 10154

Number of Shares of:
   Series A Preferred Stock                                 
   Series B Preferred Stock             378,947        
   Series C Preferred Stock             160,000        
   Common Stock                                                   


  South Atlantic Venture Fund II, Limited Partnership

By: South Atlantic Venture Partners II, Limited
      Partnership
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Donald W. Burton
Managing Partner
Address:

614 W. Bay Street
Tampa, Florida 33606

Number of Shares of:
   Series A Preferred Stock         206,674     
   Series B Preferred Stock                           
   Series C Preferred Stock                           
   Common Stock                                           


  South Atlantic Venture Fund III, Limited Partnership

By: South Atlantic Venture Partners III, Limited
      Partnership
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Donald W. Burton
Managing Partner
Address:

614 W. Bay Street
Tampa, Florida 33606

Number of Shares of:


28



--------------------------------------------------------------------------------


       Series A Preferred Stock          1,685,251      
   Series B Preferred Stock                                 
   Series C Preferred Stock                                 
   Common Stock                                                 


  South Atlantic Private Equity Fund IV, Limited
Partnership

By: South Atlantic Private Equity Fund IV, Inc.,
      Its General Partner
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Donald W. Burton
Chairman and Managing Director
Address:

614 W. Bay Street
Tampa, Florida 33606

Number of Shares of:
   Series A Preferred Stock         592,268     
   Series B Preferred Stock         663,158     
   Series C Preferred Stock          280,000    
   Common Stock                                           


  South Atlantic Private Equity Fund IV (QP), Limited
Partnership

By: South Atlantic Private Equity Fund IV, Inc.,
      Its General Partner
  By: 
/s/ DONALD W. BURTON

--------------------------------------------------------------------------------

      Donald W. Burton
Chairman and Managing Director
Address:

614 W. Bay Street
Tampa, Florida 33606

Number of Shares of:
   Series A Preferred Stock         872,250     
   Series B Preferred Stock         915,789     
   Series C Preferred Stock          386,667    
   Common Stock                                           



   
/s/ CAMPBELL B. LANIER III

--------------------------------------------------------------------------------

      Campbell B. Lanier III
Address:

3300 20th Avenue


29



--------------------------------------------------------------------------------


    Valley, Alabama36854

Number of Shares of:
   Series A Preferred Stock         8,920,794    
   Series B Preferred Stock                             
   Series C Preferred Stock           333,333      
   Common Stock                                             


  AT&T VENTURE FUND II, LP

By: Venture Management LLC
      Its General Partner
  By: 
/s/ RICHARD S. BODMAN

--------------------------------------------------------------------------------

      Richard S. Bodman
Manager
Address:

2 Wisconsin Circle
Suite 610
Chevy Chase, Maryland 20815

Number of Shares of:
   Series A Preferred Stock         2,931,600   
   Series B Preferred Stock            185,684   
   Series C Preferred Stock                            
   Common Stock                                           


  SPECIAL PARTNERS FUND INTERNATIONAL, LP

By: Venture Management III LLC
      Its General Partner
  By: 
/s/ RICHARD S. BODMAN

--------------------------------------------------------------------------------

      Richard S. Bodman
Manager
Address:

2 Wisconsin Circle
Suite 610
Chevy Chase, Maryland 20815

Number of Shares of:


30



--------------------------------------------------------------------------------


       Series A Preferred Stock         856,800      
   Series B Preferred Stock         182,059      
   Series C Preferred Stock                            
   Common Stock                                            


  Satellite Asset Management
  By: 
/s/ MATTHEW HECKLER

--------------------------------------------------------------------------------

      Name: Matthew Heckler
Title:
Address:

10 East 50th Street
New York, NY 10022


  BLACKROCK FINANCIAL MANAGEMENT, INC.,
as Investment Advisor to various accounts holding or
beneficially owning the Securities
  By: 
/s/ DENNIS M. SCHANEY

--------------------------------------------------------------------------------

      Name: Dennis M. Schaney
Title: Managing Director
Address:

BlackRock
40 East 52nd Street
New York, NY 10022
Attention: Mark Glass
Facsimile: (212) 754-8756


  BOND STREET CAPITAL, L.L.C.
  By: 
/s/ SAM S. KIM

--------------------------------------------------------------------------------

      Name: Sam S. Kim
Title: Managing Member
Address:

Bond Street Investors, L.L.C.
700 Palisade Avenue
Englewood Cliffs, NJ 07052
Attention: Sam Kim
Facsimile: (201) 567-5055


  MORGAN STANLEY INVESTMENT
MANAGEMENT, as Investment Advisor
  By: 
/s/ DEANNA L. LOUGHNANE

--------------------------------------------------------------------------------


31



--------------------------------------------------------------------------------


    Name: Deanna L. Loughnane
Title: Executive Director
Address:

Morgan Stanley Investment Management
1 Tower Bridge
100 Front Street
West Conshiohocken, PA 19428


  LAZARD DEBT RECOVERY MASTER ACCOUNT,
L.P.

By: Lazard Debt Recovery Management, LLC, its
      investment adviser
  By: 
/s/ DAVID L. TASHIJAN

--------------------------------------------------------------------------------

      Name: David L. Tashijan
Title: Managing Director
Address:

30 Rockefeller Plaza, 48th Floor
New York, NY 10020
Attention: Ivan Nedds
Facsimile: (212) 632-6655


32



--------------------------------------------------------------------------------

Schedule A

Stockholders

Stockholder Series A Series B Series C

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCANA Communications Holdings, Inc.     7,234,271           8,333,333   The
Burton Partnership, Limited Partnership     117,784     52,631     166,667   The
Burton Partnership (QP), Limited Partnership           157,895     500,000   ITC
Telecom Ventures, Inc.                 8,333,333                       Other
Stockholders:                     J. H. Whitney IV, L.P.           8,421,053    
3,333,333   Blackstone CCC Capital Partners L.P.           5,029,244    
2,123,459   Blackstone CCC Offshore Capital Partners L.P.           907,598    
383,208   Blackstone Family Limited Investment Partnership III L.P.          
378,947     160,000   South Atlantic Venture Fund II, Limited Partnership    
206,674               South Atlantic Venture Fund III, Limited Partnership    
1,685,251               South Atlantic Private Equity Fund IV, Limited
Partnership     592,268     663,158     280,000   South Atlantic Private Equity
Fund IV (QP), Limited Partnership     872,250     915,789     386,667   Campbell
B. Lanier III     8,920,794           333,333   AT&T Venture Fund II, LP    
2,931,600     185,684         Special Partners Fund International, LP    
856,800     182,059            Total     23,417, 692     16,894,058    
24,333,333  


 Schedule A-1



--------------------------------------------------------------------------------

Schedule B

Noteholders

SCANA Communications Holdings, Inc.
The Burton Partnership, Limited Partnership
The Burton Partnership (QP), Limited Partnership

Other Noteholders:

Satellite Asset Management
Blackrock Financial Management, Inc.
Bond Street Capital, L.L.C.
Morgan Stanley Investment Management
Lazard Debt Recovery Master Account, L.P.

 

Schedule B-1



--------------------------------------------------------------------------------

Schedule C

Members of the Informal Noteholders’ Committee and Aggregate
Principal Amount of Old Notes Held

Satellite Asset Management
10 East 50th Street
New York, NY 10022

BlackRock Financial Management, Inc.
40 East 52nd Street
New York, NY 10022
Attention: Mark Glass
Facsimile: (212) 754-8756

Bond Street Capital, L.L.C.
Bond Street Investors, L.L.C.
700 Palisades Avenue
Englewood Cliffs, NJ 07052

Morgan Stanley Investment Management
1 Tower Bridge
100 Front Street
West Conshiohocken, PA 19428

Lazard Debt Recovery Master Account, L.P.
30 Rockefeller Plaza, 48th Floor
New York, NY 10020
Attention: Ivan Nedds
Facsimile: (212) 632-6655

Aggregate Principal Amount of Old Notes Held
by the Members of the Informal Noteholders’
Committee:   $157,656,000            

Schedule C-1



--------------------------------------------------------------------------------

Annex A

Restructuring Term Sheet

  Purpose The purpose of the recapitalization plan is to effect a reorganization
of the capital structure of Knology, Inc. (“Knology”) and its subsidiaries
(collectively, the “Company”) via a debt-for-debt-and-equity exchange offer and
consent solicitation, a restructuring of certain credit facilities and certain
outstanding equity securities and certain related transactions and/or consents
described herein and contemplated hereby, with a view to enable the Company to
continue as an adequately capitalized going concern. Accordingly, the
recapitalization plan is designed to ensure the Company’s long-term financial
stability and economic viability for the benefit of all stakeholders.    
Transaction The Company proposes to exchange (the “Exchange Offer”) the 11 7/8%
Senior Discount Notes due 2007 (the “Old Notes”) issued by Knology Broadband,
Inc. (formerly Knology Holdings, Inc.) (“Broadband”) for 12% Senior Unsecured
Notes due 2009 issued by Knology (the “New Notes”) and shares of a new Series D
non-cumulative, convertible preferred stock (the “New Series D Preferred Stock”)
or shares of a new Series E non-cumulative, non-voting convertible preferred
stock (“New Series E Preferred Stock”) to be issued by Knology (the New Series D
Preferred Stock together with New Series E Preferred Stock are collectively
referred to as “New Preferred Stock”). As with Knology’s existing Series A
Preferred Stock, Series B Preferred Stock and Series C Preferred Stock
(collectively, the “Existing Preferred Stock”), the New Preferred Stock would
not have a stated maturity date and would share ratably, on an as-converted
basis, in any dividends declared on Knology’s Common Stock.       Concurrently
with consummation of the Exchange Offer or effectiveness of the Pre-Packaged
Plan (as defined below) as applicable, (1) the Amended and Restated Certificate
of Incorporation of Knology will be amended to authorize the New Preferred Stock
and a new class of Non-Voting Common Stock, to increase the authorized shares of
Common Stock and to amend the terms of the Existing Preferred Stock as described
below and as set forth in Exhibit A hereto (the “Charter Amendment”); (2) the
existing Stockholders Agreement will be amended in certain respects described
below (the “Stockholders Agreement Amendment”); and (3) subject to the terms and
conditions of the Lock-Up Agreement to which this Restructuring Term Sheet is
attached, certain existing Knology stockholders will contribute approximately
$39.0 million in cash (the “Private Placement”) in


Annex A-1



--------------------------------------------------------------------------------


exchange for Series C Preferred Stock (the “Private Placement Shares”).      
Also concurrently with consummation of the Exchange Offer or effectiveness of
the Pre-Packaged Plan, as applicable, certain of the Company’s secured credit
facilities will be restructured as described further herein.       The
outstanding debt issued pursuant to the intercompany loan facility between
Knology and Broadband will be extinguished and forgiven.     Old Notes
Outstanding Of the $444.1 million face amount of Old Notes that are currently
outstanding:


  •
$64.2 million are held by Valley Telephone Co., Inc., a subsidiary of Knology
(“Valley”).


  •
$130.6 million are held by SCANA Communications Holdings, Inc., The Burton
Partnership, Limited Partnership and The Burton Partnership (QP), Limited
Partnership (collectively the “Affiliated Holders”).


  •
$249.3 million are held by holders other than Valley and the Affiliated Holders
(collectively the “Non-Affiliated Holders”).


Implementation The Exchange Offer will be conducted as a private placement,
pursuant to Rule 506 under the Securities Act and under the Section 4(2)
exemption, to be consummated no later than September 30, 2002. Concurrently with
the Exchange Offer, Broadband will conduct a consent solicitation (the “Consent
Solicitation”) to remove substantially all covenants in the Old Indenture
governing the Old Notes (the “Old Indenture Amendments”). In addition, approval
of the stockholders of Knology will be required to effect the Charter Amendment,
Stockholders Agreement Amendment, Exchange Offer and Private Placement.      
Consummation of the Exchange Offer will be conditioned upon the satisfaction of
the Minimum Tender Condition (as defined in the Lock-Up Agreement); provided
that Knology can waive the Minimum Tender Condition only with the approval of
(i) a special committee of Knology’s board of directors, (ii) Other Noteholders
(as defined in the Lock-Up Agreement) holding beneficially or of record at least
75% in aggregate principal amount at maturity of the Old Notes held by the Other
Noteholders and (iii) SCANA.       The Company intends to prepare a pre-packaged
plan of reorganization in bankruptcy as an alternative means of effecting the
reorganization of the Company’s capital structure upon the terms set forth in
this Restructuring Term Sheet (the “Pre-


Annex A-2



--------------------------------------------------------------------------------


Packaged Plan”) in the event the conditions to consummation of the Exchange
Offer are not met, including tenders of a requisite amount of the Old Notes. The
Pre-Packaged Plan will be reflected in a proposed plan of reorganization of
Broadband. In addition to the Consent Solicitation, the Company will also be
soliciting the votes of the holders of the Old Notes to accept the Pre-Packaged
Plan.       Non-Affiliated Holders who collectively hold at least 60% in
principal amount at maturity of Old Notes held by the Non-Affiliated Holders,
all Affiliated Holders and Valley will enter into the Lock-Up Agreement with the
Company pursuant to which they will agree (subject to the terms and conditions
of the Lock-Up Agreement), among other things, to tender their Old Notes, to
consent to the Old Indenture Amendments, to accept the Pre-Packaged Plan, and
not to transfer their Old Notes prior to the earlier of consummation of the
Exchange Offer or effectiveness of the Pre-Packaged Plan except to the extent
the transferee agrees to be bound by the Lock-Up Agreement and any consents or
votes already submitted by such Holder prior to such transfer.       The Lock-Up
Agreement will also be executed by: (a) Wachovia and CoBank reflecting their
agreement (subject to the terms and conditions of the Lock-Up Agreement) to
restructure their respective credit facilities as contemplated herein and in the
Lock-Up Agreement and to accept the Pre-Packaged Plan; (b) existing stockholders
reflecting their agreement (subject to the terms and conditions of the Lock-Up
Agreement) to vote in favor of, or otherwise consent to, all matters set forth
in the Lock-Up Agreement requiring stockholder approval pursuant to applicable
law or otherwise, including voting in favor of or otherwise consenting to the
Charter Amendment and the Stockholders Agreement Amendment and generally not to
transfer their shares of voting stock prior to the termination of the Lock-Up
Agreement except to the extent the transferee agrees to be bound by the Lock-Up
Agreement and any consents or votes already submitted by such stockholder prior
to such transfer; and (c) the new equity investors reflecting their support for
the restructuring described herein and their commitments to participate in the
Private Placement (subject to the terms and conditions of the Lock-Up
Agreement).     Conditions to Closing
   of Exchange Offer The obligations of the Affiliated Holders and the
Non-Affiliated Holders pursuant to the Lock-Up Agreement will be conditioned on
the satisfaction of each of the following conditions: (a) Knology’s charter
shall be amended to provide that up to 12% of the outstanding Common Stock of
Knology (as of the date of consummation of the Exchange Offer) on an
as-converted basis (after giving effect to the Exchange Offer and the Private
Placement) will be reserved for management options, and Knology


Annex A-3



--------------------------------------------------------------------------------


will commit to reprice management options, but the other terms and conditions of
the existing option arrangements will remain substantially the same (the
repricing shall be effected through a cancellation of the existing options and,
after six months and one day following such cancellation, grants of options for
the same number of shares at the then-current fair market price of the Common
Stock), (b) the Wachovia and CoBank credit facilities shall be restructured on
terms and conditions as set forth in the Bank Term Sheets (as defined in the
Lock-Up Agreement), and (c) the Company shall use its best efforts to consummate
the Exchange Offer no later than September 30, 2002 or, as provided in the
Lock-Up Agreement, shall use its best efforts to file the Pre-Packaged Plan no
later than October 2, 2002, in each case unless extended as allowed under the
Lock-Up Agreement.       The obligations of the parties under the Lock-Up
Agreement shall be subject to other terms and conditions more fully described in
the Lock-Up Agreement.     Exchange Offer    Consideration In the aggregate
Knology will issue in the Exchange Offer $193.5 million of New Notes and shares
of New Preferred Stock equal to 19.3% of Knology’s issued and outstanding Common
Stock as of the date of consummation of the Exchange Offer or effectiveness of
the Pre-Packaged Plan, as applicable, on an as-converted basis, after giving
effect to the issuance of the New Preferred Stock in the Exchange Offer or
pursuant to the Pre-Packaged Plan and the issuance of Series C Preferred Stock
in the Private Placement, but without giving effect to outstanding options and
warrants to purchase equity securities of Knology issued prior to July 1, 2002.
Based upon the principal amounts of Old Notes held by Non-Affiliated Holders,
Affiliated Holders and Valley as set forth above, upon consummation of the
Exchange Offer or effectiveness of the Pre-Packaged Plan, as applicable:      
(1) the Non-Affiliated Holders (and SCANA, in respect of Old Notes in excess of
$115.1 million held by SCANA or any of its affiliates) will collectively
receive:


  •
$148 million in aggregate principal amount of New Notes; and


  •
New Series D Preferred Stock (or Series E Preferred Stock in the case of SCANA)
representing 5.0% of Knology’s issued and outstanding Common Stock, on the date
of consummation of the Exchange Offer or effectiveness of the Pre-Packaged Plan,
as applicable, on an as-converted basis after giving effect to the Exchange
Offer or the Pre-Packaged Plan, as applicable, and the Private Placement,


not inclusive of any remaining fees payable to the financial advisor to the
Informal Noteholders Committee relating to the Exchange Offer and related
transactions.


Annex A-4



--------------------------------------------------------------------------------


(2) the Affiliated Holders (other than in respect of Old Notes in excess of
$115.1 million held by SCANA or any of its affiliates) will collectively
receive:


  •
$45.5 million in aggregate principal amount of New Notes; and


  •
New Preferred Stock representing 14.3% of Knology’s issued and outstanding
Common Stock, on the date of consummation of the Exchange Offer or effectiveness
of the Pre-Packaged Plan, as applicable, on an as-converted basis after giving
effect to the Exchange Offer or the Pre-Packaged Plan, as applicable, and the
Private Placement. SCANA will receive New Series E Preferred Stock and the
Burton Partnerships will receive New Series D Preferred Stock.


(3) Valley will surrender the Old Notes held by it to be cancelled in
consideration for receipt from Broadband of a limited guaranty of the CoBank
Credit Facility.     Private Placement    Consideration Concurrently with the
consummation of the Exchange Offer or effectiveness of the Pre-Packaged Plan, as
applicable, in exchange for the $39.0 million in cash to be paid by the new
equity investors in the Private Placement, Knology will issue the Private
Placement Shares at an issuance price of $3.00 per share.     Terms of New
Preferred    Stock and Treatment of        Existing Preferred Stock,    Common
Stock, Options     As mentioned above, Knology’s Existing Preferred Stock will
remain outstanding after consummation of the Exchange Offer or effectiveness of
the Pre-Packaged Plan, as applicable, and consummation of the Private Placement,
but pursuant to the Charter Amendment:    and Other Equity Related      
Securities (1) the New Preferred Stock will have an absolute liquidation
preference ($1.87 per share) over the Existing Preferred Stock. The New Series D
Preferred Stock and the New Series E Preferred Stock will rank pari passu with
respect to liquidation preference. The Series B and Series C Preferred Stock
will retain a liquidation preference over the Series A Preferred Stock;      
(2) the New Series D Preferred Stock will vote together with the Common Stock
and not as a separate class, except as specified herein or as otherwise required
by law;       (3) the anti-dilution rights currently in effect for the holders
of Existing Preferred Stock will be waived with respect to the Private Placement
and the Exchange Offer and such anti-dilution rights will be eliminated for all
subsequent issuances of Common Stock equivalents (including the New Preferred
Stock) other than stock splits, stock dividends or other similar transactions;  
    (4) the separate voting rights of holders of Existing Preferred Stock for
all matters (other than alterations or changes to the powers, preferences, or
special rights of such series) will be


Annex A-5



--------------------------------------------------------------------------------


eliminated; and       (5) the definition of Qualified Public Offering will be
amended to delete the minimum public offering prices and offering size.      
Except as set forth in (1) above, the New Preferred Stock will be identical in
every respect to the Existing Preferred Stock (as amended by the Charter
Amendment), except the New Preferred Stock will have (1) an initial conversion
ratio of 1:1 and (2) a per share liquidation preference of $1.87 per share and
the New Series E Preferred Stock will be non-voting and will be convertible into
Non-Voting Common Stock (which will be indistinguishable from the Common Stock
except for the absence of voting rights). The New Series E Preferred Stock will
be converted into Series D Preferred Stock, and the Non-Voting Common Stock will
be converted into Common Stock, when transferred by SCANA or one of its
affiliates to a person other than SCANA or one of its affiliates. The holders of
the Existing Preferred Stock, as well as the holders of Knology’s Common Stock,
options and other equity rights, will be diluted as to their economic ownership
percentage as a result of the Private Placement and the Exchange Offer. The
Charter Amendment shall provide that the terms of the New Series E Preferred
Stock shall not be amended such that the amendment has the effect of
establishing rights and benefiting holders of such New Series E Preferred Stock
in a manner more favorable in any material respect than the holders of the New
Series D Preferred Stock, unless, in each such case, the terms of the New Series
D Preferred Stock are amended so as to give holders of New Series D Preferred
Stock the same rights and benefits. The Charter Amendment shall provide that the
terms of the Existing Preferred Stock shall not be amended such that the
amendment has the effect of establishing rights and benefiting holders of such
Existing Preferred Stock in a manner more favorable in any material respect than
the holders of the New Preferred Stock, unless, in each such case, the terms of
the New Preferred Stock are amended so as to give holders of New Preferred Stock
the same rights and benefits.       Pursuant to the Stockholders Agreement
Amendment, the Stockholders Agreement will be amended to conform the definition
of Qualified Public Offering to the Charter Amendment definition.     Proposed
Terms of the Issuer    New Notes Knology

Guarantor(s)

None

Initial Face Amount


Annex A-6



--------------------------------------------------------------------------------


$193.5 million

Interest       For the first 18 months following consummation of the Exchange
Offer or effectiveness of the Pre-Packaged Plan, as applicable, Knology shall
pay interest semiannually either (at Knology’s option with respect to any such
semiannual period): (a) in cash at the rate of 11% per annum; or (b) in-kind at
the rate of 13% per annum. Following the initial 18-month period, Knology shall
pay interest in cash at the rate of 12% per annum, payable semiannually.      
Maturity       Seventh year anniversary of the consummation of the Exchange
Offer or effectiveness of the Pre-Packaged Plan, as applicable.       Optional
Redemption       Redeemable at the option of Knology at any time after
consummation of the Exchange Offer or effectiveness of the Pre-Packaged Plan, as
applicable, at a premium to the face of the then-outstanding New Notes equal to:
(a) if redeemed prior to the first anniversary of the date of issuance, 102%;
(b) if redeemed after the first anniversary of the date of issuance and prior to
the second anniversary of the date of issuance, 101%; and (c) if redeemed any
time after the second anniversary of the date of issuance, 100% (plus, in each
case, accrued and unpaid interest to the date of redemption).       Ranking    
  The New Notes will be senior unsecured obligations and will rank senior in
right of payment to all existing and future funded indebtedness of Knology and
pari passu with all trade payables incurred in the ordinary course of business.
The New Notes will rank pari passu with the guarantee of Knology under the
CoBank credit facility.       Change of Control       Upon a change of control,
holders of the New Notes may require the Company to repurchase the New Notes at
a repurchase price equal to 101% of the then outstanding principal amount, plus
accrued and unpaid interest to the date of purchase.       Asset Sales       The
Company will be required to apply all net proceeds of asset sales (excluding the
sales of customer premises equipment) made by it or any of its subsidiaries in
excess of $1.0 million annually either to (a) reinvest such proceeds in the
Company’s or any of its subsidiaries’ businesses within one year, or (b) if such
proceeds are not reinvested within one year, permanently reduce senior debt


Annex A-7



--------------------------------------------------------------------------------


or make an offer to repurchase New Notes at a purchase price equal to 100% of
the principal amount thereof plus accrued and unpaid interest thereon.      
Covenants


  •
Standard covenants to be negotiated, including payment of New Notes; maintenance
of office or agency; existence; payment of taxes and other claims; maintenance
of property and insurance; notice of defaults; compliance certificates; SEC
reports and reports to New Note holders; waiver of stay, extension or usury
laws; limitation on sale-leaseback transactions; limitation on dividend and
other payment restrictions affecting subsidiaries; limitation on the issuance
and sale of capital stock of subsidiaries; limitation on issuances of guarantees
by subsidiaries; limitation on transactions with stockholders and affiliates;
limitation on liens.


  •
Additional covenants will contain the following restrictions:


(a) Knology shall not incur any indebtedness other than guarantees of (x) the
CoBank credit facility and any permitted refinancing thereof, (y) any
refinancing of the Wachovia credit facility and (z) other indebtedness permitted
to be incurred by subsidiaries after the closing date. The subsidiaries of
Knology may not incur any indebtedness other than (i) indebtedness under the
Wachovia and CoBank credit facilities and amendments and replacements thereof in
an amount not to exceed $55.5 million less any permanent reductions thereof
required pursuant to the terms of the indenture governing the New Notes, (ii)
$20 million of purchase money debt and capital leases to finance the cost
(including the cost of design, development, acquisition, construction,
installation, improvement, transportation or integration) to acquire equipment,
inventory or network assets, which purchase money debt and capital leases shall
be without recourse to any entity other than the subsidiary incurring such
indebtedness, provided that no more than $10 million of the $20 million may be
debt incurred other than in connection with government financing incurred by a
subsidiary of Knology: (A) whose only assets shall be those acquired in
connection with the government financing; and (B) which government financing
shall be without recourse to any entity other than such subsidiary; and (iii)
permitted refinancing indebtedness of debt outstanding on the date of issuance
of the New Notes or permitted to be incurred pursuant to the terms of the
indenture governing the New Notes. During the pendency of the Exchange Offer or
Pre-Packaged Proceeding (as defined in the Lock-Up Agreement), as applicable,
Knology will provide Broadband, upon Broadband’s request, with up to $10 million
of additional financing through the existing $34.5 million intercompany loan
facility with Knology (the “Intercompany Loan Facility”) on the existing terms
and conditions. To fund this financing, at any time prior to, in the case of the
Exchange Offer,


Annex A-8



--------------------------------------------------------------------------------


October 2, 2002, or, in the case of a Pre-Packaged Proceeding, December 31,
2002, Knology may obtain either an advance on the Private Placement in the form
of debt issued to ITC or bridge financing from a third-party lender. As
collateral security for the obligations of Knology under such interim funding
arrangement, ITC or such third-party lender may obtain a collateral assignment
of the Intercompany Loan Facility and the collateral security of Knology granted
by Broadband in connection therewith; it being understood, however, that the
Intercompany Loan Facility and such collateral granted by Broadband in favor of
Knology will continue to be subordinated to the Wachovia credit facility
pursuant to the Subordination Agreement (as defined in the Lock-Up Agreement).
Upon consummation of the Exchange Offer or effectiveness of the Pre-Packaged
Plan, as applicable, (i) all indebtedness and obligations of Broadband under the
Intercompany Loan Facility, and all liens and security interests granted by
Broadband and its subsidiaries in favor of Knology thereunder (whether assigned
to any other party as described herein or otherwise), shall be automatically
discharged, extinguished and released in consideration for receipt from
Broadband of a limited guaranty of the CoBank Credit Facility and (ii) all
indebtedness and obligations of Knology under the Bridge Financing will be
either (x) in the event the Bridge Financing was provided by ITC, automatically
converted into Private Placement Shares on a dollar-for-dollar basis or (y) in
the event the Bridge Financing is provided by a third-party lender, repaid in
full on the date of the consummation of the Exchange Offer or the effectiveness
of the Pre-Packaged Plan, as applicable, with a portion of the proceeds of the
Private Placement.       (b) Knology and its subsidiaries existing on the date
of issuance of the New Notes shall apply revenues generated from their
respective operations only to fund operating expenses and reasonable capital
expenditures of Knology and its subsidiaries and to permanently reduce the
outstanding senior debt of the Company under the Wachovia credit facility or
CoBank credit facility, as applicable, and New Notes pursuant to the provisions
of clause (c) below; any such permanent reductions to be made in a manner
consistent with the Wachovia credit facility and CoBank credit facility.
Notwithstanding the foregoing, proceeds from the sale of equity securities of
Knology (other than mandatorily redeemable stock) may be used for any purpose.  
    (c) At any time that Knology and its subsidiaries collectively have cash
balances or cash equivalents in excess of $50 million after giving effect to the
Exchange Offer and Private Placement (excluding proceeds from the issuance of
equity securities other than redeemable stock), Knology and its subsidiaries
shall apply such excess cash - in a manner consistent with the Wachovia credit
facility and CoBank credit facility: first to repay and permanently reduce
senior debt under the Wachovia credit facility


Annex A-9



--------------------------------------------------------------------------------


or CoBank credit facility, as applicable, and then after all such senior debt
has been paid in full and any commitment in respect thereof terminated to
purchase the New Notes at a purchase price equal to 100% of the principal amount
thereof plus accrued and unpaid interest thereon. (d) Knology and its
subsidiaries may not make capital expenditures for the operations of Knology of
Knoxville in excess of the amounts set forth in the “Maximum as Defined by
Covenant” column on Schedule A hereto per year plus any amounts that the Company
would have been permitted to expend in previous years pursuant to the “Budgeted
Amounts” column on Schedule A that have not been so expended; provided, however,
Knology and its subsidiaries may not make network construction buildout capital
expenditures for the operations of Knology of Knoxville in excess of the amounts
set forth in the “Maximum as Defined by Covenant” column on Schedule B hereto
per year plus any amounts that the Company would have been permitted to expend
in previous years pursuant to the “Budgeted Amounts” column on Schedule B that
have not been so expended; provided, further, that proceeds from the sale of
equity securities of Knology (other than mandatorily redeemable stock) shall not
be subject to the limitations contained herein.       (e) No restricted payments
or investments in non-wholly owned subsidiaries or subsidiaries that do not
exist on the date of issuance of the New Notes may be made by Knology other than
(i) exchanges of capital stock (other than redeemable stock) for indebtedness,
(ii) investments of proceeds from the sale of equity securities of Knology
(other than redeemable stock) that are made in subsidiaries acquired or formed
following the date of the issuance of the New Notes, (iii) investments in wholly
owned subsidiaries that provide services in other markets in an amount up to
$1.5 million annually (plus any amounts that the Company would have been
permitted to expend in previous years that have not been so expended) and (iv)
restricted payments that are otherwise permitted pursuant to the terms of the
indenture governing the New Notes including any restricted payments that, in the
good faith judgment of the board of directors of Knology, are necessary to
prevent the loss or secure the renewal of licenses or franchises that are
necessary for the conduct of business of Knology or the applicable subsidiary.  
    (f) Knology shall not permit any of its executive officers to serve as an
executive officer or full-time employee of any Person (other than Knology or any
Subsidiary thereof) that engages in the same or competing line of business as is
conducted by Knology and its Subsidiaries in the locations it conducts business
as of the date of the issuance of the New Notes, including the provision of
telephone, internet or cable television services.       (g) Upon consummation of
the Exchange Offer or effectiveness


Annex A-10



--------------------------------------------------------------------------------


of the Pre-Packaged Plan, as applicable, the holders of New Notes (other than
SCANA and the Burton Partnerships) shall have the right to nominate one
independent director to the board of directors of Knology (provided that such
director shall be reasonably acceptable to Knology’s Board of Directors and
SCANA). Such director shall serve for one three-year term and shall be removable
only for cause. Upon the removal for cause, resignation, disability or death of
such director, Knology’s Board of Directors shall be entitled to designate a
replacement independent director.     Registration Rights Subsequent to the
consummation of the Exchange Offer, the Company shall (a) file a registration
statement with respect to the New Notes no later than 40 days after the
consummation of the Exchange Offer, (b) cause such registration statement to be
declared effective no later than 105 days following the consummation of the
Exchange Offer and (c) complete a registered exchange offer of registered New
Notes for the privately placed New Notes no later than 145 days after the
consummation of the Exchange Offer. In the event that such registration
statement has not been filed on or prior to 40 days after the consummation of
the Exchange Offer or declared effective on or prior to 105 days after the
consummation of the Exchange Offer or the registered exchange pursuant to such
registration statement has not been consummated on or prior to 145 days after
the consummation of the Exchange Offer (each, a “Registration Default”), then
the interest rate on the New Notes will increase by an amount equal to 0.25% per
annum for each 60 day period such Registration Default continues, with a maximum
increase on such interest rate of 2.50% per annum.       Additionally, holders
of Old Notes who receive shares of New Preferred Stock in the Exchange Offer or
pursuant to the Pre-Packaged Plan will become party to Knology’s Stockholders
Agreement, which provides for demand and piggyback registration rights with
respect to the underlying shares of Knology’s Common Stock, and pursuant to the
Stockholders Agreement Amendment, the Stockholders Agreement shall be amended to
give holders of New Preferred Stock the same registration rights with respect to
the Common Stock (and, if applicable, Non-Voting Common Stock) as the holders of
the Existing Preferred Stock currently have with respect to Common Stock.      
If the Restructuring is effected through the Pre-Packaged Proceeding, the
issuance of the New Notes or New Preferred Stock under the Pre-Packaged Plan
will be made pursuant to Section 1145 of the Bankruptcy Code and, therefore,
will not be restricted as to transfer. Such Pre-Packaged Plan will incorporate
the terms of the New Notes and the New Preferred Stock as set forth in this
Restructuring Term Sheet and the Lock-Up


Annex A-11



--------------------------------------------------------------------------------


Agreement.       Knology shall enter into an agreement providing that, to the
extent that New Notes are held by an affiliate (within the meaning of Rule 144
under the Securities Act of 1933, as amended) of Knology, such holder shall be
entitled to require Knology to file a registration statement covering resales of
the registered New Notes held by such affiliate for so long as such holder
remains an affiliate, subject to customary blackout rights.     Cosale Rights
The Stockholders Agreement shall be amended by the Stockholders Agreement
Amendment to provide that, for five years after the consummation of the
Restructuring each Non-Affiliated Holder, or transferee thereof, who then holds
the New Series D Preferred Stock shall have the right to participate pro rata on
an as-converted basis, on substantially the same terms, in any sale (in one
transaction or a series of related transactions) of Common Stock or Preferred
Stock representing more than 20% of the outstanding shares of Common Stock of
Knology on an as-converted basis by one or more Significant Stockholders (as
defined in the Stockholders Agreement) (collectively, the “Transferring
Holders”) to any unaffiliated third party; provided however, that if the
consideration to be received by the Transferring Holders in such sale consists
of capital stock, bonds or other securities, either in whole or in part, only
Non-Affiliated Holders, or transferees thereof, that are accredited investors at
the time of the sale to the unaffiliated third party shall have the right to
participate in such sale with the Transferring Holders.     Bank Credit
Facilities The Wachovia credit facility will be amended as previously described
in the term sheet attached to the Lock-up Agreement as Annex C-1 and the CoBank
credit facility will be amended as previously described in the term sheet
attached to the Lockup Agreement as Annex B-1.


Annex A-12



--------------------------------------------------------------------------------

SCHEDULE A

CAPITAL EXPENDITURE COVENANT – KNOLOGY OF KNOXVILLE

Budgeted
Amounts Maximum as Defined
by Covenant

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6 Months Ending Dec. 31, 2002   $ 9,307,400   $ 9,307,400   12 Months Ending
Dec. 31, 2003   $ 13,396,000   $ 15,405,400   12 Months Ending Dec. 31, 2004   $
12,359,000   $ 14,212,850   12 Months Ending Dec. 31, 2005   $ 3,387,000   $
5,080,500   12 Months Ending Dec. 31, 2006   $ 3,379,000   $ 5,068,500   12
Months Ending Dec. 31, 2007   $ 3,391,000   $ 5,086,500   12 Months Ending Dec.
31, 2008   $ 3,424,000   $ 5,136,000   12 Months Ending Dec. 31, 2009   $
3,479,000   $ 5,218,500  


Annex A-13



--------------------------------------------------------------------------------

SCHEDULE B

NETWORK CONSTRUCTION BUILDOUT CAPITAL EXPENDITURE COVENANT – KNOLOGY OF
KNOXVILLE

Budgeted
Amounts Maximum as Defined
by Covenant

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6 Months Ending Dec. 31, 2002   $ 8,000,000   $ 8,000,000   12 Months Ending
Dec. 31, 2003   $ 10,000,000   $ 11,000,000   12 Months Ending Dec. 31, 2004   $
8,943,000   $ 9,837,300   12 Months Ending Dec. 31, 2005   $ 1,000,000   $
1,000,000   12 Months Ending Dec. 31, 2006   $ 1,000,000   $ 1,000,000   12
Months Ending Dec. 31, 2007   $ 1,000,000   $ 1,000,000   12 Months Ending Dec.
31, 2008   $ 1,000,000   $ 1,000,000   12 Months Ending Dec. 31, 2009   $
1,000,000   $ 1,000,000  


Annex A-14



--------------------------------------------------------------------------------

Exhibit A

Charter Amendment

Annex A-15



--------------------------------------------------------------------------------

Annex B-1

CoBank Term Sheet

         The following sets forth, in summary form, the principal terms and
conditions of an amended and restated $40 million 10-year senior secured credit
facility by and among Globe Communications, Inc., Interstate Telephone Company
and Valley Telephone Co., Inc. (“Valley” and all of the foregoing collectively
referred to as the “Borrowers”) and CoBank, ACB (the “Lender”). The definitive
documents evidencing the amended and restated CoBank Credit Facility are
attached hereto as Exhibit A-1. The Amended and Restated First Supplement to the
Master Loan Agreement, dated as of June 6, 2002, by and among the Borrowers and
the Lender has been executed by the parties thereto. The Amendment Letters,
dated June 6, 2002 and July 3, 2002, by and among the Borrowers, the Lender and
Knology, Inc. have been executed by the parties thereto. Pursuant to that
certain Lock-Up Agreement dated as of July 11, 2002, by and among Knology, Inc.,
Valley, the Lender, Wachovia Bank, National Association and certain other
parties thereto, the remaining definitive documents evidencing the amended and
restated CoBank Credit Facility will be executed by parties thereto
simultaneously upon the consummation of the Exchange Offer or pursuant to the
Pre-Packaged Plan.

BORROWERS:   Consistent with the Existing Agreement (as defined below), Globe
Communications, Inc., Interstate Telephone Company and Valley          
GUARANTORS:   (i) Unlimited guaranty from Knology, Inc. (“Knology”) that is
secured by a pledge of the capital stock of the Borrowers               (ii) An
unsecured guaranty from Knology Broadband, Inc. (“Broadband”) that is limited in
an amount equal to $22.8 million and that is subordinated to the Wachovia Credit
Facility               (iii) An unlimited guaranty from Knology of Knoxville,
Inc. (“Knoxville”) that is secured by a lien and security interest in
substantially all of the assets of Knoxville           LENDER:   CoBank, ACB    
      EXISTING AGREEMENT:   The Master Loan Agreement, dated as of June 29,
2001, and the Amended and Restated First Supplement to the Master Loan
Agreement, dated as of June 6, 2002, each by and among the Borrowers and the
Lender. The Amended and Restated First Supplement to Master Loan Agreement has
been amended and restated in substantially the form of Exhibit A-1 hereof.      
    FACILITY:   Initially, $40 million; $1,050,000 subfacility for letters of
credit. Loans and letters of credit may be drawn during the period from the date
hereof through December 31, 2002. However, on June 30, 2002 and September 30,
2002, the facility will be permanently reduced by $787,984 and $802,759
respectively. As of the date hereof, $32,482,110 has been drawn under the
facility. On December 31, 2002, no additional advances may be borrowed and any
then outstanding advances shall be repaid in  



Annex B-1-1



--------------------------------------------------------------------------------


  accordance with the amortization schedule attached hereto as Exhibit A-2.    
      COLLATERAL:   The obligations of the Borrowers under the CoBank Credit
Facility will be secured by:               (i) the existing first priority lien
and security interest in substantially all of the assets of the Borrowers will
continue;               (ii) a first priority lien and security interest in
substantially all of the assets of Knoxville;               (iii) the existing
pledge by Knology of all of the outstanding capital stock of the Borrowers will
continue; and               (iv) the guaranties referenced above              
CoBank will release its lien on the Old Notes and permit their discharge and
release by Valley           AMORTIZATION:   The facility will mature on April
20, 2011 and will amortize pursuant to the amortization schedule set forth in
Exhibit A-2 hereto           INTEREST:   The Borrower’s option of (a) the
Variable Rate (as defined in the Existing Agreement), (b) LIBOR plus an
applicable margin pricing grid based on the Borrowers’ Total Leverage Ratio
(range from 1.50% to 3.00%) and (c) a Quoted Rate Option           MANDATORY
PREPAYMENTS:  
Required upon certain casualties or other asset dispositions           OPTIONAL
PREPAYMENTS:  
The CoBank Credit Facility may be prepaid at any time without penalty or
premium; provided that prepayment of LIBOR loans or Quoted Rate loans prior to
the end of the applicable interest period is subject to the payment of a funding
loss surcharge and for the Quoted Rate loans, a surcharge of 0.50%              
    FINANCIAL
COVENANTS:  
Total Leverage Ratio relating to the Borrowers:              
                Date                           Leverage Ratio              
Closing to 12/31/02                  5.0 : 1.0       01/01/03 to
12/31/03                 4.5 : 1.0       01/01/04 to
12/31/04                 4.0 : 1.0       01/01/05 and thereafter            3.5
: 1.0               The Total Leverage Ratio applies only to the Borrowers and
its subsidiaries (other than Broadband and its subsidiaries)  



Annex B-1-2



--------------------------------------------------------------------------------


  Debt Service Coverage Ratio relating to the Borrowers and their subsidiaries
(other than Broadband and its subsidiaries) of 1.25-to-1.00 for each quarter
during which the CoBank Credit Facility is outstanding.                  
AFFIRMATIVE/NEGATIVE
COVENANTS:  
Pursuant to the Existing Agreement, there exists a set of affirmative and
negative covenants customary to a transaction of this type. However, pursuant to
the amendment and restatement of the First Supplement, the covenant regarding
Restricted Payments has been amended to permit the making of a dividend by the
Borrowers to Knology of the proceeds of loans borrowed under the CoBank
facility, subject to the fulfillment of certain conditions set forth therein.
Knology may use such dividend for general corporate purposes including the
funding of Knoxville. Pursuant to the July 3, 2002 Amendment Letter, the
Borrowers are permitted to make dividends to Knology, Inc. prior to completion
of the Restructuring in an amount not to exceed $7.0 million. The affirmative
and negative covenants shall apply only to the Borrowers and their subsidiaries
(other than Broadband and its subsidiaries)           EVENTS OF DEFAULT:  
Customary for a loan transaction of this nature. The events of default apply
only to the Borrowers and their subsidiaries (other than Broadband and its
subsidiaries)           CONDITIONS PRECEDENT:   Customary for a loan transaction
of this nature including, but not limited to, the execution of the definitive
documentation set forth on Exhibit A-1, delivery of various officer’s
certificates and legal opinions, satisfactory lien search results, accuracy of
representations and warranties  



Annex B-1-3



--------------------------------------------------------------------------------

Exhibit A-1

Definitive Loan Documents

[See Annex B-2 to Lock-Up Agreement]

Annex B--4



--------------------------------------------------------------------------------

Exhibit A-2

AMORTIZATION SCHEDULE

Principal Payment Date Amount

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        January 20, 2003   $ 817,811   April 20, 2003     833,145   July 20,
2003     848,766   October 20, 2003     864,680   January 20, 2004     880,893  
April 20, 2004     897,410   July 20, 2004     914,236   October 20, 2004    
931,378   January 20, 2005     948,842   April 20, 2005     966,632   July 20,
2005     984,757   October 20, 2005     1,003,221   January 20, 2006    
1,022,031   April 20, 2006     1,041,194   July 20, 2006     1,060,717   October
20, 2006     1,080,605   January 20, 2007     1,100,867   April 20, 2007    
1,121,508   July 20, 2007     1,142,536   October 20, 2007     1,163,959  
January 20, 2008     1,185,783   April 20, 2008     1,208,016   July 20, 2008  
  1,230,667   October 20, 2008     1,253,742   January 20, 2009     1,277,249  
April 20, 2009     1,301,198   July 20, 2009     1,325,595   October 20, 2009  
  1,350,450   January 20, 2010     1,375,771   April 20, 2010     1,401,567  
July 20, 2010     1,427,846   October 20, 2010     1,454,618   January 20, 2011
    1,481,892   April 20, 2011     1,509,675  

--------------------------------------------------------------------------------

        Total   $ 38,409,257  


Annex B-1-5



--------------------------------------------------------------------------------

Annex B-2

CoBank Loan Documents

Annex B-2-1



--------------------------------------------------------------------------------

Annex C-1

Wachovia Term Sheet

KNOLOGY BROADBAND, INC.
SUMMARY OF PROPOSED TERMS AND CONDITIONS
AMENDMENT AND RESTATEMENT

July 11, 2002

         The terms and conditions outlined herein are not intended to be
inclusive, but rather set forth the material terms of the definitive
documentation.

BORROWERS:   Consistent with the Existing Agreement (as defined below) — all of
the existing and hereafter formed or acquired subsidiaries (collectively, the
“Borrowers”) of KNOLOGY Broadband, Inc. (“Broadband” and collectively with the
Borrowers, the “Credit Parties”).           GUARANTOR:   Broadband.          
ADMINISTRATIVE
AGENT:  
Wachovia Bank, National Association (“Wachovia” or the “Administrative Agent”)
will act as the sole and exclusive administrative agent.           EXISTING
AGREEMENT:  
Credit Agreement dated as of December 22, 1998 (as amended prior to the date
hereof, as amended hereby and as further amended, restated, supplemented or
otherwise modified prior to the date hereof) by and among the Borrowers, the
Guarantor, the lenders party thereto and the Administrative Agent.          
FACILITY:   A $15,465,000 million revolving credit facility (the “Facility”)    
      SECURITY:   The obligations of (a) the Borrowers under the Facility will
be secured by a first priority perfected lien on all assets of the Borrowers,
and (b) Broadband as Guarantor will be secured by a first priority perfected
lien on all assets of Broadband, in each case on the same terms applicable to
the Existing Facility.           MATURITY/ AMORTIZATION:  
The Facility shall mature on the date (the “Maturity Date”) that is four (4)
years from the date of closing of the Amendment and Restatement, with mandatory
quarterly reductions in the aggregate commitment of the Lenders as set forth
below.  



  Quarter End   Amount of Reduction  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2004     Quarter 3   $ 773,250.00       Quarter 4   $ 773,250.00  


Annex C-1-1



--------------------------------------------------------------------------------

2005     Quarter 1   $ 1,546,500.00       Quarter 2   $ 1,933,125.00      
Quarter 3   $ 2,319,750.00       Quarter 4   $ 2,706,375.00                 2006
    Quarter 1   $ 2,706,375.00       Quarter 2   $ 2,706,375.00  


  To the extent not previously repaid, all outstanding principal, accrued and
unpaid interest and accrued and fees and expenses shall be immediately due and
payable on the Maturity Date.           INTEREST PAYMENTS:  
Interest on the Facility will be due and payable quarterly in arrears.          
INTEREST RATE OPTIONS:  
The Borrowers’ option of (a) the Base Rate (as defined in the Existing Facility)
plus an Applicable Base Rate Margin, and (b) the LIBOR Rate (as defined in the
Existing Agreement) plus an Applicable LIBOR Rate Margin.               Prior to
the Stage Two Effective Date (as defined below), the Applicable Base Rate Margin
shall be 4.00% and the Applicable LIBOR Rate Margin shall be 5.00%. Thereafter,
the Applicable Base Rate Margin and the Applicable LIBOR Rate Margin shall be
determined pursuant to the performance pricing grid (based on a leverage ratio
of funded debt (including any amounts related to the CoBank Guaranty (as defined
below)) to LTM EBITDA) attached hereto as Exhibit I.           MANDATORY
PREPAYMENTS:  
The Facility will include prepayments with 100% of the net cash proceeds of (a)
asset sales, (b) issuance of debt, (c) issuance of equity of Broadband or any
subsidiary thereof (excluding equity issuances to the existing shareholders of
Broadband in the form of additional paid in or contributed capital), (d)
insurance and condemnation recoveries, and (e) commencing with fiscal year 2004,
fifty percent (50%) of annual Excess Cash Flow (as defined on Exhibit II
hereto).           OPTIONAL PREPAYMENTS:  
The Facility may be prepaid at any time without penalty; provided that
prepayment of LIBOR Rate Loans prior to the end of the applicable Interest
Period is subject to payment of any funding losses.           FINANCIAL
COVENANTS:  
Financial covenants customary for facilities of this nature, and consistent with
the financial covenants set forth in the Existing Facility, and including, but
not limited to:  


 Annex C-1-2



--------------------------------------------------------------------------------


  Stage One Financial Covenants:                 (1) Minimum Revenue: As of the
end of any fiscal quarter prior to the Stage Two Effective Date, the Credit
Parties will not permit their total revenue (before discounts and allowances)
for such fiscal quarter to be less than the minimum amount for such fiscal
quarter end as set forth below:  



Quarter End Minimum Revenue

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 30, 2002   $ 25,500,000   September 30, 2002   $ 27,000,000  


    (2) Minimum Liquidity: From the Closing Date through the end of any fiscal
quarter prior to the Stage Two Effective Date, the Credit Parties shall not
permit the aggregate amount of all unrestricted cash and cash equivalents of the
Credit Parties, which such cash and cash equivalents are immediately available
for the repayment of debt under the Facility to be less than $2,000,000.        
        Stage Two Financial Covenants:                 (1) Maximum Leverage
Ratio: As of the fiscal quarter ending on the Stage Two Effective Date and each
fiscal quarter end thereafter, the Credit Parties shall not permit the ratio of
(a) consolidated total funded debt (including any amounts related to the CoBank
Guaranty (as defined below)) as of such fiscal quarter end to (b) EBITDA for the
four consecutive fiscal quarters ending on or immediately prior to such date to
exceed the corresponding ratio set forth below:  


Quarter End Maximum Leverage Ratio

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

December 31, 2002     2.75 to 1.00   March 31, 2003     2.25 to 1.00   June 30,
2003     2.00 to 1.00   September 30, 2003     1.75 to 1.00   December 31, 2003
    1.50 to 1.00   March 31, 2004     1.50 to 1.00   June 30, 2004     1.50 to
1.00   September 30, 2004     1.50 to 1.00   December 31, 2004     1.50 to 1.00
  March 31, 2005     1.50 to 1.00   June 30, 2005     1.50 to 1.00   September
30, 2005     1.50 to 1.00   December 31, 2005     1.50 to 1.00   March 31, 2006
    1.50 to 1.00   June 30, 2006     1.50 to 1.00  


    (2) Minimum Quarterly EBITDA: As of the fiscal quarter ending on the Stage
Two Effective Date and each fiscal quarter end prior to  


 Annex C-1-3



--------------------------------------------------------------------------------


      the fiscal quarter ending June 30, 2004, the Credit Parties shall not
permit the amount of EBITDA for the single fiscal quarter ending on or
immediately prior to such date to be less than the corresponding amount set
forth below:  


Quarter End Minimum Quarterly EBITDA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

December 31, 2002   $ 5,000,000   March 31, 2003   $ 5,300,000   June 30, 2003  
$ 6,600,000   September 30, 2003   $ 8,000,000   December 31, 2003   $ 9,300,000
  March 31, 2004   $ 10,800,000  


    (3) Minimum Debt Service Coverage Ratio: As of the fiscal quarter ending on
June 30, 2004 and each fiscal quarter end thereafter, the Credit Parties shall
not permit the ratio of (a) the sum of (i) EBITDA for the four consecutive
fiscal quarters ending on or immediately prior to such date less (ii) taxes
added back to EBITDA pursuant to the definition thereof to (b) Debt Service to
be less than the corresponding ratio set forth below:  


Quarter End Minimum Debt Service Coverage Ratio

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 30, 2004     1.25 to 1.00   September 30, 2004     1.25 to 1.00   December
31, 2004     1.50 to 1.00   March 31, 2005     1.50 to 1.00   June 30, 2005    
1.50 to 1.00   September 30, 2005     1.50 to 1.00   December 31, 2005     1.50
to 1.00   March 31, 2006     1.50 to 1.00   June 30, 2006     1.50 to 1.00  


    Notwithstanding the foregoing, for purposes of calculating the Minimum Debt
Service Coverage Ratio as of the fiscal quarters ending June 30, 2004 and
September 30, 2004, the amount of the Permitted Exchange Note Distribution shall
be annualized by multiplying the actual amount of such Permitted Exchange Note
Distributions by two (2).                 (4) Minimum Liquidity:                
  (a) From the Stage Two Effective Date (as defined below) and each fiscal
quarter end thereafter through December 31, 2004, the Credit Parties shall not
permit the aggregate amount of all unrestricted cash and cash equivalents of the
Credit Parties, which such cash and cash equivalents are immediately available
for the repayment of debt under the Facility to be less than $2,000,000; and  



Annex C-1-4



--------------------------------------------------------------------------------


    (b) From January 1, 2005 and each fiscal quarter end thereafter, the Credit
Parties shall not permit the aggregate amount of all unrestricted cash and cash
equivalents of the Credit Parties, which such cash and cash equivalents are
immediately available for the repayment of debt under the Facility to be less
than $5,000,000                 The foregoing financial covenants shall be
subject to certain step-ups or step-downs (as applicable) to be determined by
the Administrative Agent.           NEGATIVE
COVENANTS:  
Negative covenants customary for facilities of this nature (including
prohibition on more restrictive agreements (and limitations on indebtedness
other than the Facility, the CoBank Guaranty and other permitted indebtedness
agreed to by the Lenders)), in addition, the following negative covenants will
be amended in the following manner:               Limitations on Guaranty
Obligations: The Credit Parties shall be permitted to guaranty certain existing
indebtedness of the subsidiaries of KNOLOGY, Inc. (other than Broadband and its
subsidiaries) in favor of CoBank (such guaranty obligations, the “CoBank
Guaranty”); provided that (a) the amount of the CoBank Guaranty shall be limited
to $22.8 million, the amount necessary to fund the Note Cancellation, (b) the
terms and conditions (including, without limitation, the subordination
provisions applicable thereto) of the CoBank Guaranty are satisfactory to the
Administrative Agent, and (c) no default or event of default has occurred and is
continuing.           RESTRICTED
PAYMENTS:  
The existing limitations on restricted payments set forth in the Existing
Agreement shall remain in full force and effect, including the provisions that
permit the Borrowers to pay dividends or other distributions to Broadband solely
to enable Broadband (or its direct or indirect corporate parents ) to make
scheduled interest payments on Broadband’s existing Senior Discount Notes
(including, without limitation, the Exchange Notes, as defined below); provided,
that no such dividends or distributions shall be permitted if any event of
default (other than a event of default arising solely from a breach of a
representation or warranty) has occurred and is continuing; provided further,
that unless an event of default consisting of (X) the failure to pay any
obligations under the Facility when due, (Y) an bankruptcy or insolvency of
Broadband, or (Z) a loss of material license or government authorization has
occurred and is continuing, the limitation on Restricted Payments shall not
prevent the Borrowers from making the dividends or distributions described above
for more than 180 days in any consecutive 360 day period.          
SUBORDINATION
PROVISIONS:  
Subordination provisions applicable to the CoBank Guaranty: Consistent with the
terms of the existing Intercreditor and Subordination Agreement, dated as of
January 1, 2002, by and among Broadband, the  



Annex C-1-5



--------------------------------------------------------------------------------


  Administrative Agent and KNOLOGY, Inc., and including without limitation, the
agreement by CoBank (in such capacity, the “Subordinated Creditor”) that (a) the
CoBank Guaranty is and shall be subordinate in right of order and payment to the
indefeasible payment in full in cash of the Facility and the termination of all
commitments thereunder the Credit Agreement, (b) the Subordinated Creditor shall
not accelerate, demand, sue for, commence any collection or enforcement action
or exercise any remedy with respect to the CoBank Guaranty until after the
indefeasible payment in full in cash of the Facility and the termination of all
commitments thereunder, and (c) the Subordinated Creditor shall not be entitled
to receive any payment, either directly or indirectly, on account of the CoBank
Guaranty until after the indefeasible payment in full in cash of the Facility
and the termination of all commitments thereunder.               In furtherance
of the foregoing, in the event that, notwithstanding such agreements, any
payment received by the Subordinated Creditor in violation of such agreements
shall be segregated and held in trust for the benefit of and shall be promptly
paid over to, the Administrative Agent for the ratable benefit of itself and the
Lenders.           CONDITIONS
PRECEDENT:  
Customary for Amendments and Restatements of this nature, including, but not
limited to, credit documentation satisfactory to the Administrative Agent; legal
opinions and other closing documentation satisfactory to the Administrative
Agent; payment of all fees referred to in the Side Letter of even date and all
outstanding fees and expenses of counsel to the Administrative Agent;
consummation of the Recapitalization (as defined below); and the conversion of
all existing intercompany debt between any Credit Party and KNOLOGY, Inc. and
any of its subsidiaries (other than Broadband and its subsidiaries) in to
Qualifying Equity (as defined below).               “Qualifying Equity” means
equity which (a) is not redeemable for cash, (b) is not convertible into or
exchangeable for debt and (c) does not permit any payment of cash dividends at
any time prior to the date that is one hundred eighty one (181) days following
the date on which all of the Borrowers’ Obligations under the Facility have been
indefeasibly paid in full and all commitments thereunder terminated.          
RECAPITALIZATION:   The “Recapitalization” shall mean the proposed
recapitalization transaction of KNOLOGY, Inc., and certain of its subsidiaries,
including, without limitation, the following transactions:               (1)
Existing holders of Broadband’s existing Senior Discount Notes ($444.1mm face)
exchange such notes for: (a) $193,500,000 Senior Unsecured Notes: 12% coupon
notes of KNOLOGY, Inc. (the “Exchange Notes”), which shall provide for the
option to make interest payments in kind (the “PIK Option”) during any payment
period occurring during the first eighteen (18) months  



Annex C-1-6



--------------------------------------------------------------------------------


    after the closing of the Amendment and Restatement (the “PIK Option
Period”); provided that for any payment period with respect to which the PIK
Option has not been exercised, the interest rate applicable to the Exchange
Notes for such payment period during the PIK Period shall be reduced to eleven
percent (11%), and (b) equity for 19.3% of KNOLOGY, Inc., in each case on terms
and conditions set forth in the Exchange Offer Term Sheet attached hereto as
Exhibit III; provided that any material modifications, additions, or supplements
to the Exchange Offer Term Sheet shall be subject to the prior approval of the
Administrative Agent in its sole discretion;                 (2) Receipt by
KNOLOGY, Inc. of net cash proceeds of at least $39 million of equity issuances
on the terms and conditions set forth in the Exchange Offer Term Sheet; and    
            (3) Broadband’s existing Senior Discount Notes owned by Valley
Telephone Company, Inc. are cancelled (the “Note Cancellation”).            
AMENDMENT AND
RESTATEMENT FEE:  
As set forth in the Side Letter of even date.           COUNSEL TO
ADMINISTRATIVE
AGENT:  

Kennedy Covington Lobdell & Hickman, L.L.P.           MISCELLANEOUS:   This
summary of terms and conditions does not purport to summarize all the
conditions, representations, warranties and other provisions which would be
contained in definitive documentation for the Amendment and Restatement
contemplated hereby. Terms of the Existing Agreement not specifically identified
for amendment herein shall remain in full force and effect.  



Annex C-1-7



--------------------------------------------------------------------------------

EXHIBIT I

Pricing Grid

         The Applicable Margin will be determined according to the following
grid by reference to the Leverage Ratio, with each change in the Applicable
Margin to be effective 10 days after delivery to the Administrative Agent of
quarterly or annual financial statements and a compliance certificate showing
the Leverage Ratio as of the last day of the fiscal quarter most recently ended.

Tier   Leverage Ratio   Applicable
Margin for Base
Rate Loans   Applicable
Margin for
LIBOR Loans  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I   Greater than or equal
to 2.00 to 1.00   4.00%   5.00%   II   Less than 2.00 to 1.00
but greater than or
equal to 1.50 to 1.00   3.50%   4.50%   III   Less than 1.50 to 1.00   3.00%  
4.00%  



         Notwithstanding the foregoing, the initial Applicable Margin will be
set at 5.00% for LIBOR Loans and 4.00% for Base Rate Loans until the Stage Two
Effective Date. If at any time the Borrower shall have failed to deliver the
financial statements and a covenant compliance certificate as required by the
definitive credit documentation, or if at any time an event of default shall
have occurred and be continuing, then at the election of the Required Lenders,
at all times from and including the date on which such statements and
certificate are required to have been delivered (or the date of occurrence of
such event of default, as the case may be) to the date on which the same shall
have been delivered (or such event of default cured or waived, as the case may
be), the Applicable Margin percentage shall be set at Tier I (notwithstanding
the actual Leverage Ratio).

Annex C-1-8



--------------------------------------------------------------------------------

EXHIBIT II

Definitions

         “Debt Service” means, for any Credit Party, for any period, the sum of
the following determined on a Consolidated basis, without duplication, for such
Credit Party and its Subsidiaries in accordance with generally accepted
accounting principles, (a) the aggregate amount of all principal and interest
payments in respect of senior debt (to included debt under the Facility and any
other debt that ranks pari passu with such debt) during such period plus (b) the
aggregate amount of all Permitted Exchange Note Distributions during such
period.

         “EBITDA” means, for any Credit Party, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for such
Credit Party and its Subsidiaries in accordance with generally accepted
accounting principles: (a) net income for such period (excluding any gains or
losses from the sale of assets) plus (b) the sum of the following to the extent
deducted in determining net income: (i) income and franchise taxes and real,
personal, and intangible property taxes, (ii) Interest Expense (excluding all
Permitted Exchange Note Distributions), and (iii) amortization, depreciation and
other non-cash charges less (c) interest income and any extraordinary gains plus
(d) extraordinary losses approved by the Administrative Agent in its sole
discretion.

         “Excess Cash Flow” means, for any period of determination determined in
accordance with generally accepted accounting principles, the sum of (a) EBITDA
of the Credit Parties and their Subsidiaries for such period, minus (b) income
taxes (to the extent such taxes are paid in cash) and Interest Expense paid in
cash and deducted in the determination of net income for such period, minus (c)
all principal payments (whether scheduled payments or optional prepayments, but
excluding mandatory prepayments) made in respect of debt during such period,
minus (d) all capital expenditures net of the proceeds of debt used to fund such
capital expenditures, plus or minus, as applicable, (e) the net change in the
working capital of the Credit Parties and their Subsidiaries during such period
minus (f) cash consideration paid for permitted acquisitions net of the proceeds
of any debt used to fund any such cash consideration.

         “Interest Expense” means, with respect to the Credit Parties and their
Subsidiaries for any period, the sum of (a) the gross interest expense
(including, without limitation, interest expense attributable to capital leases
and all net payment obligations pursuant to hedging agreements) of the Credit
Parties and their Subsidiaries plus (b) the amount of any Permitted Exchange
Note Distribution during such period, all determined for such period on a
Consolidated basis, without duplication, in accordance with generally accepted
accounting principles.

         “Permitted Exchange Note Distribution” means any dividend or
distribution for the benefit of the Parent made by the Guarantor directly to the
Trustee under the Exchange Notes in order to fund the payment of scheduled
interest payments on the Exchange Notes which are due and payable or will become
due and payable at the time of such dividend or distribution.

         “Stage Two Effective Date” shall mean the fiscal quarter ending
December 31, 2002.

Annex C-1-9



--------------------------------------------------------------------------------

EXHIBIT III

Exchange Offer Term Sheet

[See Annex A to Lock-Up Agreement]

Annex C-1-10



--------------------------------------------------------------------------------

Annex C-2

Wachovia Loan Documents

Amended and Restated Credit Agreement (including schedules and exhibits and the
guaranty of
Broadband)

Notes
Reaffirmation Agreement (including all schedules and exhibits)

Collateral Agreement from each of Broadband and its Subsidiaries

Secretary Certificates and other Closing Certificates

UCC-1 Financing Statements

Confirmation of Title Insurance

Deeds of Trust, Mortgages and other applicable real property collateral
documents

Such other agreements, documents and instruments as are in good faith requested
by Wachovia and are
consistent with the Wachovia Term Sheet

Annex C-2-1



--------------------------------------------------------------------------------

Annex D

Summary of Intercompany Loan Facility/DIP Financing

Lender:   Knology, Inc. (the “Lender”)           Borrower:   Knology Broadband,
Inc. (“Broadband”)           Guarantors:   Subsidiaries of Broadband          
Facility:   $34.5 million secured subordinated revolving facility; amounts
outstanding under the pre-petition Knology/ Broadband facility as of the
petition date will be included in determining availability under the DIP
Facility; the facility will be uncommitted and will be made at the discretion of
the Lender. As of the date of the Lock-Up Agreement, $13,024,127.66 million of
advances are outstanding thereunder.           Collateral:   Second-priority
lien and security interest junior to the lien and security interest of Wachovia
under the Wachovia Credit Facility in substantially all of the assets of
Borrower and Guarantors.           Interest Rate:   LIBOR plus 5.00%; pursuant
to Subordination Agreement, interest shall accrue but shall not be payable until
the payment in full of the Wachovia Credit Facility.           Maturity:  
Payable in full in a single installment on the later to occur of (i): November
15, 2003 or (ii) the date one year after the termination date of the Wachovia
Credit Facility.           Subordination:   This facility will be subordinated
to the Wachovia Credit Facility pursuant to the terms of that certain
Intercreditor and Subordination Agreement dated as of January 1, 2002 by and
among the Lender, the Borrower and Wachovia, as Administrative Agent. Among
other provisions under the Subordination Agreement, the Borrower may not pay,
and the Lender may not accept or receive, any payment of principal or interest
until the payment in full in cash of the Wachovia Credit Facility.  



Annex D-1